        Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 1 of 81



 1   Eric B. Fastiff (SBN 182260)
     efastiff@lchb.com
 2   Lin Y. Chan (SBN 255027)
 3   lchan@lchb.com
     LIEFF CABRASER HEIMANN &
 4    BERNSTEIN LLP
     275 Battery Street, 29th Floor
 5   San Francisco, California 94111
     Telephone: (415) 956-1000
 6   Facsimile: (415) 956-1008
 7
     Dan Drachler (pro hac vice forthcoming)
 8   ddrachler@zsz.com
     ZWERLING, SCHACHTER & ZWERLING, LLP
 9   1904 Third Avenue, Suite 1030
     Seattle, Washington 98101
10
     Telephone: (206) 223-2053
11   Facsimile: (206) 343-9636

12   Counsel for Plaintiffs Austin Griffith and Timothy McQuaid
     and the Proposed Class
13
                                     UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15
     AUSTIN GRIFFITH and TIMOTHY                      Case No. 5:20-cv-5400
16   MCQUAID, individually and on behalf of all
     those similarly situated,                        CLASS ACTION COMPLAINT
17
                       Plaintiffs,                    DEMAND FOR JURY TRIAL
18
            v.
19
     DAR TSON SHEN; SYNTA
20   TECHNOLOGY CORPORATION OF
     TAIWAN; SUZHOU SYNTA OPTICAL
21   TECHNOLOGY CO., LTD.;
     SYNTA CANADA INTERNATIONAL
22   ENTERPRISES LTD.; NANTONG
     SCHMIDT OPTO-ELECTRICAL
23   TECHNOLOGY CO. LTD.; SW
     TECHNOLOGY CORPORATION; SKY-
24   WATCHER USA; PACIFIC TELESCOPE
     CORP.; CELESTRON ACQUISITION,
25   LLC; OLIVON MANUFACTURING CO.
     LTD.; OLIVON USA, LLC; and NINGBO
26   SUNNY ELECTRONIC CO., LTD.,
27                     Defendants.
28

                                                                      CLASS ACTION COMPLAINT
                                                                            Case No. 5:20-cv-5400
         Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 2 of 81



 1                                                       TABLE OF CONTENTS
 2   TABLE OF CONTENTS ............................................................................................................... 2
     NATURE OF THE CASE ............................................................................................................. 1
 3
     JURISDICTION AND VENUE .................................................................................................... 3
 4
     THE PARTIES ............................................................................................................................... 5
 5             A.         Plaintiff................................................................................................................... 5
 6             B.         Defendants ............................................................................................................. 5
 7                        1.         The Synta Defendants ................................................................................ 5
                          2.         The Sunny Defendants ............................................................................... 8
 8
               C.         Agents and Co-Conspirators .................................................................................. 8
 9
                          1.         The Synta Co-Conspirators ........................................................................ 9
10                        2.         The Sunny Co-Conspirators ....................................................................... 9
11             D.         The Defendants and Co-Conspirators Engaged in Collusive Conduct on
                          Behalf of Entire Corporate Families. ................................................................... 10
12
     FACTUAL ALLEGATIONS ...................................................................................................... 11
13             A.         The Consumer Telescope Markets ....................................................................... 11
14                        1.         The Manufacturing Market ...................................................................... 11
15                        2.         The Distribution Market........................................................................... 12
               B.         The Federal Trade Commission’s Actions in the Consumer Telescope
16
                          Market .................................................................................................................. 13
17             C.         The Defendants and Co-Conspirators Monopolized Different Products in
                          the Consumer Telescope Market.......................................................................... 14
18
               D.         The Defendants and Co-Conspirators Colluded on Sunny’s Acquisition of
19                        Meade. .................................................................................................................. 14
20             E.         Defendants and Co-Conspirators Conspired to Interfere with Orion’s
                          Acquisition of the Hayneedle Assets. .................................................................. 16
21
               F.         Defendants’ Anticompetitive Conduct and Conspiracy to Fix Prices ................. 17
22             G.         The Structure and Characteristics of the Consumer Telescope Market
                          Plausibly Support the Alleged Conspiracy. ......................................................... 20
23
                          1.         The Consumer Telescope Manufacturing and Distribution Markets
24                                   Have High Barriers to Entry. ................................................................... 20
25                        2.         The Consumer Telescope Manufacturing and Distribution Markets
                                     Are Highly Concentrated. ........................................................................ 21
26
                          3.         There Is Inelasticity of Demand for Consumer Telescopes. .................... 22
27   CLASS ACTION ALLEGATIONS ............................................................................................ 23
28   EFFECTS OF THE CONSPIRACY AND ANTITRUST INJURY ............................................ 32

                                                                                                              CLASS ACTION COMPLAINT
                                                                                                                    Case No. 5:20-cv-5400
         Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 3 of 81



 1   PLAINTIFFS’ CLAIMS ARE TIMELY. .................................................................................... 32
 2              A.         The Statute of Limitations Did Not Begin to Run Because Plaintiffs Did
                           Not and Could Not Discover Their Claims. ......................................................... 32
 3
                B.         Fraudulent Concealment Tolled the Statute of Limitations. ................................ 33
 4   CAUSES OF ACTION ................................................................................................................ 34
 5   FIRST CLAIM FOR RELIEF Violations of Section 1 of the Sherman Act (15 U.S.C. § 1)
           (on behalf of Plaintiffs and the Nationwide Injunctive Class) ......................................... 34
 6
     SECOND CLAIM FOR RELIEF Violations of Section 2 of the Sherman Act (15 U.S.C.
 7        § 2) Monopolization (on behalf of Plaintiffs and the Nationwide Injunctive Class) ....... 35
     THIRD CLAIM FOR RELIEF Violation of Section 2 of the Sherman Act (15 U.S.C. § 2)
 8
          Attempted Monopolization (on behalf of Plaintiffs and the Nationwide Injunctive
 9        Class) ................................................................................................................................ 36
     FOURTH CLAIM FOR RELIEF Violation of Section 7 of the Clayton Act (15 U.S.C.
10
          § 18) (on behalf of Plaintiffs and the Nationwide Injunctive Class)................................ 38
11   FIFTH CLAIM FOR RELIEF Violation of the State Antitrust Laws (on behalf of
           Plaintiffs and the Damages Class or, Alternatively, on Behalf of the State Damages
12
           Classes) ............................................................................................................................ 39
13   SIXITH CLAIM FOR RELIEF Violations of State Consumer Protection Laws (on behalf
           of Plaintiffs and the Damages Class or, Alternatively, on Behalf of the State
14         Damages Classes) ............................................................................................................ 58
15   SEVENTH CLAIM FOR RELIEF Unjust Enrichment (on behalf of Plaintiffs and the
          Damages Class or, Alternatively, on Behalf of the State Damages Classes) ................... 76
16
     PRAYER FOR RELIEF............................................................................................................... 76
17
     JURY DEMAND ......................................................................................................................... 77
18

19

20

21

22

23

24

25

26

27

28

                                                                                                           CLASS ACTION COMPLAINT
                                                                                                                 Case No. 5:20-cv-5400
        Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 4 of 81



 1               Plaintiffs Austin Griffith and Timothy McQuaid, by and through their attorneys, on
 2   information and belief, bring this action on behalf of themselves and all others similarly situated
 3   against Defendants Dar Tson “David” Shen, Synta Technology Corporation of Taiwan, Suzhou
 4   Synta Optical Technology Co., Ltd., Synta Canada International Enterprises Ltd., Nantong
 5   Schmidt Opto-Electrical Technology Co. Ltd., SW Technology Corporation, Sky-Watcher USA,
 6   Pacific Telescope Corp., Celestron Acquisition, LLC, Olivon Manufacturing Co. Ltd., Olivon
 7   USA, LLC, and Ningbo Sunny Electronic Co., Ltd. (collectively, “Defendants”). The foregoing
 8   Defendants and Co-Conspirators named herein engaged in an unlawful conspiracy to fix prices, to
 9   allocate the market and customers, and to monopolize the consumer telescope market in the
10   United States.
11                                         NATURE OF THE CASE
12               1.    Astronomy is the scientific study of celestial objects and phenomena that originate
13   outside the Earth’s atmosphere. It is one of the oldest and most popular hobbies in the United
14   States. Estimates of the total number of amateur astronomers in the United States range from a
15   quarter to a half million people. Amateur astronomers have contributed to many important
16   astronomical discoveries, including the discovery of a comet that hit Jupiter leaving a massive
17   scar, a group of rare galaxies called the “Green Peas,” and the Hale-Bopp comet, one of the most
18   distant comets ever spotted. In order to make these discoveries, amateur astronomers often rely on
19   telescopes manufactured by Synta and Ningbo Sunny.
20               2.    Unfortunately, while fixing their gaze on the stars, these astronomers did not
21   realize that the manufacturers and distributors of their telescopes were engaged in price fixing,
22   market allocation, and other anticompetitive activity with the purpose and effect of monopolizing
23   the consumer telescope manufacturing and distribution markets. As a result, purchasers of
24   consumer telescopes have been illegally overcharged hundreds of millions of dollars for
25   telescopes since at least 2005.
26               3.    Synta and Sunny together manufacture over 80% of all consumer telescopes
27   imported into the United States. Instead of competing, Synta and Sunny agreed which products
28   their companies will produce and what prices to charge for such products. They have used their

     2016291.4                                          1                    CLASS ACTION COMPLAINT
                                                                                   Case No. 5:20-cv-5400
        Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 5 of 81



 1   unlawful cooperation and dominance over telescope supply to enable their subsidiaries to take
 2   over the United States distribution market.
 3           4.      In addition to colluding on pricing, Defendants and their Co-Conspirators operated
 4   their businesses as a conglomerate for their mutual benefit. For example, when the Federal Trade
 5   Commission blocked Celestron from acquiring its competitor Meade Instrument Corp., Celestron
 6   made a deal for which it agreed to help Ningbo Sunny acquire Meade. In exchange, Ningbo
 7   Sunny lied to the FTC about Celestron’s involvement, provided Celestron and Synta access to
 8   Meade’s intellectual property and manufacturing techniques, and ensured that Meade no longer
 9   competed against Celestron. At the same time, Ningbo Sunny funneled its customers’ trade
10   secrets to Celestron and Synta to help Celestron adjust its pricing and marketing strategies.
11           5.      Defendants conspired with their Co-Conspirators to fix the prices of telescopes, to
12   allocate the manufacturing and sales of telescopes, to unlawfully acquire assets, and to dominate
13   and monopolize telescope supply and distribution. The anticompetitive acts include, without
14   limitation: (i) fixing the prices of telescopes and dividing the market; (ii) helping Ningbo Sunny
15   acquire and operate Celestron’s horizontal competitor, Meade; (iii) obtaining and sharing non-
16   public information about Meade’s intellectual property, business plans, and product pricing; and
17   (iv) obtaining and sharing non-public, sensitive information about its competitors’ business,
18   including intellectual property, business plans, and product pricing with their Co-Conspirators;
19   and (v) aiding and abetting their Co-Conspirators’ coordinated action to maintain power.
20           6.      Defendants’ concealment of their conspiracy from consumers ended no earlier
21   than September 2019, when documents were unsealed in an antitrust proceeding brought by
22   Optronic Technologies, Inc. (“Orion”), in which defendants and their co-conspirators were held
23   liable for $52,000,000.
24           7.      As a direct result of Defendants’ conspiracy, Plaintiffs and the Classes (defined
25   infra) paid artificially inflated prices for consumer telescopes during the period from and
26   including January 1, 2005 through the present (“Class Period”) and have thereby suffered
27   antitrust injury to their property.
28

                                                      2                     CLASS ACTION COMPLAINT
                                                                                Case No. 5:20-cv-5400
        Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 6 of 81



 1                                     JURISDICTION AND VENUE
 2          8.      This Court has jurisdiction under Section 16 of the Clayton Act, 15 U.S.C. § 26, to
 3   enter equitable and injunctive relief for violations of Section 1 of the Sherman Act, 15 U.S.C. § 1.
 4   Plaintiffs, on behalf of themselves and all others similarly situated, also assert claims for damages
 5   pursuant to state antitrust, unfair competition, consumer protection, and unjust enrichment laws,
 6   and seeks to obtain restitution, recover damages, and secure other relief against the Defendants
 7   for violations of those state laws.
 8          9.      This Court also has jurisdiction over the instant matter pursuant to 28 U.S.C. §
 9   1332(d) and the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1711, et seq., which
10   vest original jurisdiction in the district courts of the United States for any multi-state class action
11   where the aggregate amount in controversy exceeds $5 million and where the citizenship of any
12   member of the Classes is different from that of any defendant. The $5 million amount-in-
13   controversy and diverse citizenship requirements of CAFA are satisfied in this case. This Court
14   has personal jurisdiction over each defendant because, inter alia, each defendant: (a) transacted
15   business throughout the United States, including in this district; (b) participated in the sale and
16   distribution of consumer telescopes throughout the United States, including in this district; (c) had
17   substantial contacts with the United States, including in this district; and/or (d) was engaged in an
18   illegal conspiracy that was directed at and had the intended effect of causing injury to persons
19   residing in, located in, or doing business throughout the United States, including in this district.
20          10.     Defendants engaged in conduct both inside and outside the United States that
21   caused direct, substantial and reasonably foreseeable and intended anti-competitive effects upon
22   interstate commerce within the United States.
23          11.     The activities of the Defendants and their Co-Conspirators were within the flow of,
24   were intended to, and did have, a substantial effect on interstate commerce of the United States.
25   Defendants’ products are sold in the flow of interstate commerce. This Court has personal
26   jurisdiction over each defendant because each defendant either directly or through the ownership
27   and/or control of their subsidiaries: (a) transacted business throughout the United States,
28   including in this district; (b) participated in the sale and distribution of telescopes throughout the

                                                       3                      CLASS ACTION COMPLAINT
                                                                                 Case No. 5:20-cv-5400
        Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 7 of 81



 1   United States, including in this district; (c) had substantial aggregate contacts with the United
 2   States, including in this district; and/or (d) was engaged in an illegal conspiracy that was directed
 3   at and had the intended effect of causing injury to persons residing in, located in, or doing
 4   business throughout the United States, including in this district. Because Defendants conduct
 5   business throughout the United States, including in this jurisdiction, they have purposefully
 6   availed themselves of the laws of the United States. Furthermore, Celestron Acquisition, LLC and
 7   Sky-Watcher USA are headquartered in California, and co-conspirator Meade Instruments Corp.
 8   is headquartered in California.
 9          12.     Defendants and Co-Conspirators’ conduct directly targeted the United States
10   consumer telescope market and were within the flow of, were intended to, and did have, a
11   substantial effect on interstate commerce of the United States. Defendants’ telescopes are sold in
12   the flow of United States interstate commerce.
13          13.     The telescopes that Defendants and Co-Conspirators manufactured abroad and
14   sold in the United States are goods brought into the United States for sale, and therefore constitute
15   import commerce. The anticompetitive conduct, and its effect on United States commerce
16   described herein, proximately caused antitrust injury to Plaintiffs and members of the Classes in
17   the United States.
18          14.     Venue is appropriate in this district under 28 U.S.C. § 1391(b) and (c). During the
19   Class Period many of the Defendants transacted business, were found, or had agents in this
20   district and because a substantial portion of the affected interstate trade and commerce described
21   below has been carried out in this district.
22          15.     Intra-District Assignment: Assignment to the San Jose division of the Court is
23   proper pursuant to Northern District of California Local Rule 3-2(c) because a substantial part of
24   the events giving rise to the claims arose in this district. Defendants’ illegal conspiracy included
25   acts occurring in or directed at Santa Clara County, and Defendants marketed and/or sold
26   telescopes throughout the district during the Class Period. Orion, a target of Defendants’ conduct,
27   is headquartered in Santa Cruz County.
28

                                                      4                     CLASS ACTION COMPLAINT
                                                                                Case No. 5:20-cv-5400
          Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 8 of 81



 1                                            THE PARTIES
 2   A.              Plaintiff
 3             16.   Plaintiff Austin Griffith is a Florida resident who purchased in Florida a telescope
 4   indirectly from Defendants or Co-Conspirators during the Class Period.
 5             17.   Plaintiff Timothy McQuaid is a Massachusetts resident who purchased in
 6   Massachusetts a telescope indirectly from Defendants or Co-Conspirators during the Class
 7   Period.
 8   B.              Defendants
 9             18.   As indicated below, the Defendants and Co-Conspirators shared certain executives
10   that facilitated the conspiracy.
11             19.   Each of the defendant corporate families (Synta and Sunny) operates not as
12   separate corporate entities but as single, integrated enterprises. Each of the parent and/or foreign
13   entities named in this case operate a hierarchical corporate structure wherein they treat
14   subsidiaries as mere distribution and sales offices of the corporate parent rather than separate
15   entities under their own control.
16             20.   Each corporate parent alleged herein also coordinates and manages the finances
17   and meetings between officers from each of the subsidiaries to facilitate an integrated enterprise
18   to link the various supply chains to the corporate families’ customers. The parent defendants
19   control the finances, policies, and business practices of their various subsidiaries, including the
20   United States subsidiaries.
21             1.           The Synta Defendants
22             21.   Defendant Dar Tson “David” Shen is the founder, owner, and chairman of the
23   Synta Defendants and Synta Co-Conspirators (see infra). These companies are affiliates of each
24   other. On information and belief, Mr. Shen and his family, including Jean Shen and Sylvia Shen,
25   controlled these entities during the Class Period. Mr. Shen regularly enters this district to meet
26   with United States distributors of Synta products. Even though Mr. Shen founded and oversees
27   Synta, he was concurrently an officer of Ningbo Sunny from 2001 to 2005—a direct, horizontal
28   competitor. He held a 26% ownership interest in Ningbo Sunny until 2005 when Synta acquired

                                                      5                     CLASS ACTION COMPLAINT
                                                                               Case No. 5:20-cv-5400
        Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 9 of 81



 1   Celestron, at which point he transferred his shares to his sister, Dong Yun Xue, who continues to
 2   hold them.
 3           22.      Defendant Synta Technology Corporation of Taiwan (“Synta Technology”) is
 4   headquartered in Taiwan. Together with its subsidiaries and affiliates, it has sold telescopes into
 5   the United States, Canada, and the European Union during the Class Period. Synta Technology
 6   has sold telescopes that were shipped into the United States, including into this district. Its
 7   address in Taiwan is No. 89 Lane 4, Chia-An W. Rd., Lung-Tan Tao-Yuan, Taiwan, R.O.C.
 8   Synta Technology is a member of Defendants’ anticompetitive conspiracy.
 9           23.      Defendant Suzhou Synta Optical Technology Co., Ltd. (“Suzhou Synta”) is
10   located in Suzhou, China. Suzhou Synta is owned and/or controlled by David Shen and his
11   family. Suzhou Synta has manufactured telescopes that were sold into the Northern District of
12   California during the Class Period. Suzhou Synta’s principal place of business is at No. 65,
13   Yushan Road, New District, 215011 Suzhou, Jiangsu, China. Suzhou Synta is a manufacturing
14   subsidiary of Synta Technology. During the Class Period, Suzhou Synta—directly and/or through
15   its affiliates—manufactured, marketed and/or sold telescopes in the United States, including in
16   this district.
17           24.      Defendant Synta Canada International Enterprises Ltd. (“Synta Canada”) is a
18   British Columbia company with its principal place of business at 4035 Williams Road,
19   Richmond, British Columbia V7E 1J7, Canada. On information and belief, Synta Canada
20   manufactured, marketed and/or sold telescopes that were sold and purchased throughout the
21   United States, including in this district during the Class Period.
22           25.      Defendant Nantong Schmidt Opto-Electrical Technology Co. Ltd. (“Nantong
23   Synta”) is located in Nantong, China. Nantong Synta is owned and/or controlled by David Shen.
24   Nantong Synta has manufactured telescopes that were sold in the United States, including in this
25   district, during the Class Period. Its principal place of business is at No. 399 West Zhongshan Rd.,
26   Rugao City, Jiangsu China.
27           26.      Defendant SW Technology Corporation (“SW Technology”), a Delaware
28   corporation with its principal place of business at 2835 Columbia Street, Torrance, California

                                                       6                   CLASS ACTION COMPLAINT
                                                                               Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 10 of 81



 1   90503. SW Technology is a subsidiary wholly owned and/or controlled by Synta Technology.
 2   SW Technology manufactured, marketed, and/or sold telescopes that were sold and purchased
 3   throughout the United States, including in this district, during the Class Period. On information
 4   and belief, Dar Tson Shen established SW Technology in 2005 to acquire Celestron (see infra)
 5   and continues to operate SW Technology as a holding company.
 6          27.     Defendant Sky-Watcher USA is a United States company with its principal place
 7   of business at 475 Alaska Avenue, Torrance, California 90503. David Shen founded Sky-Watcher
 8   USA in the 2000s to sell telescopes manufactured by Suzhou Synta. On information and belief,
 9   Sky-Watcher USA manufactured, marketed and/or sold telescopes throughout the United States,
10   including in this district, during the Class Period.
11          28.     Defendant Pacific Telescope Corp. is a British Columbia corporation with its
12   principal place of business at 11880 Hammersmith Way, Richmond, British Columbia V7A 5C8,
13   Canada. Pacific Telescope Corp. was established in 1997 to sell Synta’s Sky-Watcher brand of
14   devices in Canada, and it is controlled by co-conspirator Sylvia Shen, sister of Defendant David
15   Shen. On information and belief, Sky-Watcher Canada manufactured, marketed, and/or sold
16   telescopes that were sold and purchased throughout the United States, including in this district,
17   during the Class Period.
18          29.     Defendant Celestron Acquisition, LLC (“Celestron”) is a Delaware corporation. Its
19   principal place of business is located at 2835 Columbia Street, Torrance, California 90503.
20   Celestron is a subsidiary and wholly owned and/or controlled by its parent, SW Technology
21   Corporation, and an affiliate of Synta Technology. During the Class Period, Celestron
22   manufactured, marketed, and/or sold telescopes that were sold and purchased throughout the
23   United States, including in this district. Celestron is the largest importer and distributor of
24   telescopes in the United States.
25          30.     Defendant Olivon Manufacturing Co. Ltd. (“Olivon Canada”) is a British
26   Columbia company with its principal place of business at 11880 Hammersmith Way, Suite 175,
27   Richmond, British Columbia V7A 5C8, Canada. On information and belief, Olivon Canada
28

                                                        7                CLASS ACTION COMPLAINT
                                                                             Case No. 5:20-cv-5400
          Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 11 of 81



 1   manufactured, marketed, and/or sold telescopes that were sold and purchased throughout the
 2   United States, including in this district, during the Class Period.
 3             31.   Defendant Olivon USA, LLC (“Olivon USA”) is a Nevada corporation with its
 4   principal place of business at 241 Rusty Plank Avenue, Las Vegas, Nevada 89148. On
 5   information and belief, Olivon USA manufactured, marketed, and/or sold telescopes that were
 6   sold and purchased throughout the United States, including in this district, during the Class
 7   Period.
 8             32.   Defendants Dar Tson “David” Shen, Synta Technology Corporation of Taiwan,
 9   Suzhou Synta Optical Technology Co., Ltd., Synta Canada International Enterprises Ltd.,
10   Nantong Schmidt Opto-Electrical Technology Co. Ltd., SW Technology Corporation, Sky-
11   Watcher USA, Pacific Telescope Corp., Celestron Acquisition, LLC, Olivon Manufacturing Co.
12   Ltd., and Olivon USA, LLC and co-conspirators Joseph Lupica, David Anderson, Corey Lee,
13   Laurence Huen, Sylvia Shen, Jean Shen, and Good Advance Industries Ltd. are collectively
14   referred to herein as “Synta.”
15             2.           The Sunny Defendants
16             33.   Defendant Ningbo Sunny Electronic Co., Ltd. (“Ningbo Sunny”) is a Chinese
17   corporation organized and existing under the laws of China with its principal place of business at
18   No. 199 Anshan Road, Yuyao, Zhejiang, China 315400. During the Class Period, Ningbo
19   Sunny—directly and/or through its affiliates which it wholly owned and/or controlled, and
20   through Celestron and other distributors—manufactured, marketed, and/or sold telescopes that
21   were sold and purchased throughout the United States, including in this district.
22             34.   Defendant Ningbo Sunny Electronic Co., Ltd. and co-conspirators Wenjun “Peter”
23   Ni, Meade Instruments Corp., and Sunny Optics Inc. are collectively referred to herein as
24   “Sunny.”
25   C.              Agents and Co-Conspirators
26             35.   The persons and entities named as co-conspirators within this section shall be
27   referred to collectively as “Co-Conspirators.”
28

                                                       8                   CLASS ACTION COMPLAINT
                                                                               Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 12 of 81



 1          1.              The Synta Co-Conspirators
 2          36.      Co-Conspirator Joseph Lupica is the former CEO of Celestron. He subsequently

 3   became the CEO of Celestron’s horizontal competitor Meade. Mr. Lupica resides in California.

 4   Joseph Lupica participated in, planned, and carried out the conspiracy alleged herein.

 5          37.      Co-Conspirator Dave Anderson, another former CEO of Celestron, succeeded

 6   Joseph Lupica and participated in the conspiracy alleged herein. On information and belief, Mr.

 7   Anderson now resides in Minnesota.

 8          38.      Co-Conspirator Corey Lee is the current CEO of Celestron and resides in

 9   California. Mr. Lee participated in the conspiracy alleged herein.

10          39.      Co-Conspirator Laurence Huen is or was a board member of Celestron and an

11   advisor to David Shen. Mr. Huen participated in the conspiracy herein, acting as a conduit of

12   information between horizontal competitors Synta and Sunny.

13          40.      Co-Conspirator Sylvia Shen, one of David Shen’s sisters, is a director of Pacific

14   Telescope Corp., a member of Celestron’s executive committee and controlled SW Technology.

15   She participated in the conspiracy alleged herein.

16          41.      Co-Conspirator Jean Shen is also David Shen’s sister and exercises control over

17   Olivon Canada and Olivon USA. Ms. Shen participated in the conspiracy alleged herein.

18          42.      Co-Conspirator Good Advance Industries Ltd. (“Good Advance”) is a Taiwanese

19   corporation. Its principal place of business is located at No. 89 Lane 4 Chia-An W. Road, Lung-

20   Tan, Taoyuan, Taiwan, R.O.C. On information and belief, Good Advance manufactured,

21   marketed, and/or sold telescopes that were sold and purchased throughout the United States,

22   including in this district, during the Class Period.

23          2.              The Sunny Co-Conspirators
24          43.      Co-Conspirator Wenjun “Peter” Ni is the founder, owner, and CEO of Ningbo

25   Sunny. On information and belief, Mr. Ni directly or indirectly owns and controls each of the

26   Ningbo Sunny companies described below. Mr. Ni coordinated, led, entered, and/or authorized

27   the collusive agreements at issue between Ningbo Sunny and the Synta defendants and co-

28   conspirators.

                                                        9                  CLASS ACTION COMPLAINT
                                                                              Case No. 5:20-cv-5400
          Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 13 of 81



 1           44.     Co-Conspirator Meade Instruments Corp. (“Meade”) is a Delaware corporation
 2   with its principal place of business at 27 Hubble, Irvine, California 92618. Meade is a subsidiary
 3   and wholly owned and/or controlled by its parent, Ningbo Sunny. During the Class Period, Meade
 4   manufactured, marketed, and/or sold telescopes that were sold and purchased throughout the
 5   United States, including in this district. On information and belief, at all times during the Class
 6   Period, Meade’s activities in the United States were under the control and direction of its Ningbo
 7   Sunny. Meade Instruments Corp. was not named as a defendant herein because it has filed for
 8   bankruptcy and doing so would violate the bankruptcy stay (see Case No. 8:19-bk-14714-CB
 9   (C.D. Cal.)).
10           45.     Co-Conspirator Sunny Optics Inc. (“Sunny Optics”) is a Delaware corporation. It
11   was formed for the purpose of merging with Meade. Upon information and belief, Sunny Optics
12   is owned and controlled by Peter Ni. Like Meade, Sunny Optics Inc. was not named as a
13   defendant herein because it has filed for bankruptcy and doing so would violate the bankruptcy
14   stay (see Case No. 8:19-bk-14711 (C.D. Cal.)).
15   D.             The Defendants and Co-Conspirators Engaged in Collusive Conduct on
             Behalf of Entire Corporate Families.
16

17           46.     Plaintiffs allege generally which corporate family was represented in a particular
18   meeting or communication because, in meetings and discussions between Defendants and Co-
19   Conspirators, the individual participants did not distinguish between entities within a particular
20   corporate family:
21                   a.      Individual defendants and co-conspirators referred to themselves or others
22                        merely as “Synta,” “Celestron,” “Sunny,” or “Meade.”
23                   b.      Officers from Defendants attended the conspiratorial meetings on behalf of
24                        their entire corporate families, including their respective United States
25                        subsidiaries.
26                   c.      Further, individual participants in the conspiratorial meetings and
27                        discussions did not always know the specific corporate affiliation of their
28                        counterparts.

                                                      10                   CLASS ACTION COMPLAINT
                                                                              Case No. 5:20-cv-5400
          Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 14 of 81



 1           47.    For example, Ningbo Sunny’s founder, owner, and CEO Peter Ni emailed
 2   Celestron’s former CEO Dave Anderson and Celestron’s Board members Laurence Huen, Mr.
 3   Chen and Sylvia Shen, writing, “But the premise of this case is CELESTRON/SYNTA should be
 4   provided the financial support to SUNNY” and “[a]t present, Meade has already started to borrow
 5   money from East West Bank by offering guarantees from sunny.”
 6           48.    Additionally, former CEO of Celestron and Meade, Joe Lupica, emailed Sunny
 7   Optics and Meade, “On the other hand if we take advantage of the strong relationships among
 8   Sunny, Synta, Celestron and Meade (under Peter’s ownership) we can quickly turn the company
 9   around and the four companies can dominate the telescope industry” (emphasis added).
10           49.    In sum, the foreign-based Defendants and Co-Conspirators sell directly to the
11   United States and operate their telescope businesses as a single global enterprise through their
12   subsidiaries and affiliates in the United States and North America generally.
13                                    FACTUAL ALLEGATIONS
14   A.             The Consumer Telescope Markets
15           50.    A telescope is an optical instrument used to view distant objects.
16           51.    The global market for consumer telescopes is $250 million to $400 million
17   annually. Consumer telescopes generally do not include advanced telescopes that are found at
18   observatories and universities. The United States is the largest or one of the largest markets for
19   consumer telescopes.
20           52.    Over 80% of the consumer telescopes sold in the United States are manufactured
21   by either Synta or Sunny.
22           53.    Within the broader consumer telescope market, there are two relevant markets: the
23   manufacturing market and the distribution market.
24           1.             The Manufacturing Market
25           54.    The first relevant market is the market for manufacturing consumer telescopes and
26   telescope accessories for import into the United States. The geographic scope of this market is
27   global. Sunny and Synta together possess 80% of that market.
28

                                                     11                    CLASS ACTION COMPLAINT
                                                                               Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 15 of 81



 1          55.     Sunny and Synta are each able to manufacture all types of consumer telescopes.
 2   However, Sunny and Synta have an illegal agreement or understanding that Synta only
 3   manufactures higher-end products while Sunny manufactures lower-end products.
 4          56.     Pursuant to that unlawful agreement or understanding, Synta will not manufacture
 5   or respond to a request for quotation (“RFQ”) for products offered by Sunny and vice versa.
 6          57.     Because of their understanding, Sunny and Synta are able to and do in fact charge
 7   supracompetitive prices, restrict supply, and engage in other anticompetitive conduct that
 8   artificially increases the prices of the telescopes paid by United States consumers from the
 9   Defendants and their subsidiaries.
10          2.              The Distribution Market
11          58.     In addition to the manufacturing market, the second relevant market is a post-
12   manufacturing, distribution market within the United States. Sunny and Synta possess over 80%
13   of the consumer telescope market in the United States by manufacturing, marketing and/or selling
14   over 80% of consumer telescopes in the United States.
15          59.     In 2005, Synta acquired telescope distributor Celestron as its wholly owned
16   subsidiary. Celestron, through Defendants’ and Co-Conspirators’ collusion, became the dominate
17   telescope distributor in the United States. With Synta’s help, Sunny subsequently acquired
18   telescope distributor Meade. Synta and Sunny manufacture, market, and/or sell their telescopes to
19   distributors (including their respective wholly owned subsidiaries Celestron and Meade). These
20   distributors then sell the telescopes online, in stores, and through dealers to astronomy enthusiasts
21   in the United States. Telescopes sold by Celestron and Meade account for the vast majority of
22   consumer telescopes sold in the United States.
23          60.     Together, Synta and Sunny dominate the telescope manufacturing and distribution
24   of consumer telescopes in the United States:
25

26

27

28

                                                      12                    CLASS ACTION COMPLAINT
                                                                                Case No. 5:20-cv-5400
          Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 16 of 81



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14   B.              The Federal Trade Commission’s Actions in the Consumer Telescope Market

15             61.   The consumer telescope market has long drawn the attention of federal antitrust

16   regulators. Almost three decades ago, the Federal Trade Commission (“FTC”) investigated a

17   proposed joint venture between co-conspirators Meade and Celestron that it charged would have

18   created a virtual monopoly in the manufacture and sale of certain telescopes. The United States

19   District Court for the District of Columbia granted the FTC’s motion for a preliminary injunction

20   barring the acquisition of any assets or other interest in Celestron International by Harbour Group,

21   Meade’s parent) and further barring Diethelm (Celestron’s parent) from acquiring any assets or

22   other interest in Meade. In 1991, the FTC gave final approval to a consent agreement that settled

23   those charges. The agreement required, for ten years, the former parents of Meade and Celestron

24   (Harbour Group Investments, L.P., and Diethelm Holding Ltd. respectively) to obtain FTC

25   approval before acquiring any company that manufactures or sells certain telescopes in the United

26   States.

27             62.   The FTC again investigated the consumer telescope industry over a decade later.

28   In May 2002, Meade, at the time the leading manufacturer of performance telescopes and

                                                     13                    CLASS ACTION COMPLAINT
                                                                               Case No. 5:20-cv-5400
          Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 17 of 81



 1   Schmidt-Cassegrain telescopes in the United States, attempted to acquire Celestron. The parties
 2   abandoned the deal after the FTC authorized staff to seek a temporary restraining order and a
 3   preliminary injunction in federal district court to stop any attempt by Meade to purchase all, or
 4   certain assets, of Tasco Holdings, Inc.’s Celestron International, the second largest performance
 5   telescope provider in the United States and the only other supplier of Schmidt-Cassegrain
 6   telescopes. According to the FTC’s complaint, Meade’s acquisition of Celestron assets would
 7   adversely impact the performance telescope market by eliminating substantial actual competition
 8   between the two companies and by creating a monopoly in the market for telescopes.
 9   C.           The Defendants and Co-Conspirators Monopolized Different Products in the
             Consumer Telescope Market.
10

11           63.    Synta and Sunny effectively divided the consumer telescope market. As alleged
12   above, Synta and Sunny agreed that Synta would manufacture higher-end products and Sunny
13   would manufacture lower-end products.
14           64.    Synta and Sunny also agreed that Synta would not manufacture or respond to an
15   RFQ for products manufactured by Sunny and vice versa. Both adhered to their agreements. As a
16   result of their respective market shares, agreements not to compete, and significant barriers to
17   entry (see infra), Synta and Sunny each has, and has maintained, an effective monopoly over the
18   respective products that each sells. Sunny and Synta therefore can and do limit supply, charge
19   supracompetitive prices, and engage in other anticompetitive conduct that artificially increases
20   the prices of the telescopes that they respectively manufacture, market and/or sell.
21   D.           The Defendants and Co-Conspirators Colluded on Sunny’s Acquisition of
             Meade.
22
             65.    For many years, Meade was the leading United States manufacturer and supplier
23
     of high- and low-end telescopes. Meade owned highly valued patents and a manufacturing facility
24
     in Mexico. One of these patents was for “GoTo technology,” a telescope mount and related
25
     software that can automatically point a telescope at astronomical objects that the user selects.
26
     GoTo technology was also the subject of extensive litigation between Meade and Celestron.
27

28

                                                     14                     CLASS ACTION COMPLAINT
                                                                                Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 18 of 81



 1          66.     When Meade was offered for sale in 2013, a small telescope manufacturer
 2   (Jinghua Optical Co. Ltd.) tried to purchase it. Jinghua was a competitor of Sunny and Synta. If
 3   Jinghua had succeeded in purchasing Meade, it would have gained critical manufacturing
 4   knowledge about high-end telescopes and accessories, as well as Meade’s patent portfolio,
 5   permitting it to better compete with Sunny and Synta in both the manufacturing and distribution
 6   markets.
 7          67.     Sunny and Synta colluded to prevent Jinghua’s acquisition of Meade, which would
 8   have diversified the manufacturing market, preserved an independent distributor, and increased
 9   competition in the telescope industry.
10          68.     The FTC had blocked Meade and Celestron from merging in 1991 and 2002.
11   Because Synta owned Celestron, Synta could not acquire Meade directly. As a result, Sunny’s
12   Mr. Ni and Synta’s Mr. Shen agreed that if Sunny moved to acquire Meade, Celestron and Synta
13   would provide financial and other assistance to complete the acquisition. This was explained in an
14   email from Mr. Ni to co-conspirator Anderson (Celestron’s then-CEO) and Celestron board
15   members Huen, Chen and Sylvia Shen, asking Celestron and Synta to continue providing
16   financial support to Sunny.
17          69.     Synta/Celestron made substantial payments and loans to Ningbo Sunny to
18   facilitate the Meade acquisition. These payments were documented, for example, in an accounting
19   provided by Celestron’s CFO, Paul Roth.
20          70.     On information and belief, in exchange for Synta’s support, (1) Sunny concealed
21   Synta’s and Celestron’s involvement or assistance in its acquisition of Meade from the FTC; (2)
22   Sunny provided Celestron and Synta with access to Meade’s intellectual property rights, thereby
23   ensuring that Celestron no longer needed to compete with Meade; and (3) Sunny shared its
24   customers’ data—including pricing data—with Celestron, thus enabling them to coordinate their
25   prices and strategies. This cooperation fortified Synta and Sunny’s respective monopoly in the
26   United States for their products.
27          71.     Synta and Sunny’s combination and conspiracy eliminated their competitor,
28   Meade, in the distribution market, increased market concentration, and solidified their monopoly

                                                    15                    CLASS ACTION COMPLAINT
                                                                              Case No. 5:20-cv-5400
          Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 19 of 81



 1   power. In short, Sunny’s acquisition of Meade decreased competition, raised the already-high
 2   barriers to entry, and tended to create monopolies for Synta and Sunny in the United States.
 3           72.    After Ningbo Sunny acquired Meade, co-conspirators Shen and Huen continued to
 4   provide advice and assistance to Ningbo Sunny and Meade, which should have been its horizontal
 5   competitors. Co-Conspirators Shen and Huen met with Mr. Ni about manufacturing and other
 6   issues and toured Meade’s facilities. Further evidence of Synta’s collusive relationship with
 7   Ningbo Sunny, Mr. Huen (Celestron Board Member and advisor to Synta’s Mr. Shen) also
 8   instructed Ningbo Sunny to remove Meade’s CEO and to replace him with Celestron’s former
 9   CEO, Mr. Lupica.
10   E.            Defendants and Co-Conspirators Conspired to Interfere with Orion’s
             Acquisition of the Hayneedle Assets.
11

12           73.    Synta and Sunny conspired to prevent Orion from acquiring various valuable
13   assets that would have threatened their monopoly. In 2014, independent telescope distributor and
14   retailer Orion attempted to acquire certain assets, including web domains like “telescopes.com,”
15   from online retailer Hayneedle (“Hayneedle Assets”). The Defendants and Co-Conspirators used
16   their market power to fix credit terms to prevent Orion from acquiring the Hayneedle Assets; they
17   cut off Orion’s credit when they learned that Orion sought to acquire these assets.
18           74.    On May 12, 2014, Orion sent a letter of intent to Hayneedle stating that Orion
19   sought to purchase the Hayneedle Assets. Synta subsequently sent Orion’s CEO, Peter Moreo, an
20   email on June 14, 2014 threatening to end Orion’s credit, stating, “if Orion really buys
21   Hayneedle, this will be the beginning of hazard, we could not trust Orion’s credit any more.”
22   Synta then forwarded this email threat to Sunny and requested that Sunny also withdraw Orion’s
23   line of credit. Sunny then sent Orion an email nearly identical to Synta’s email. With its supplier
24   credit cut off, Orion could not move forward with the asset acquisition. Synta and Sunny
25   therefore sabotaged Orion’s purchase of the Hayneedle Assets that would have allowed Orion to
26   better compete with them.
27

28

                                                     16                    CLASS ACTION COMPLAINT
                                                                               Case No. 5:20-cv-5400
          Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 20 of 81



 1   F.            Defendants’ Anticompetitive Conduct and Conspiracy to Fix Prices
 2           75.   In the Orion Litigation, evidence showed (and a jury found) that the defendants

 3   fixed the prices for consumer telescopes, allocated the market thereof, illegally acquired assets,

 4   and unlawfully monopolized and/or attempted to monopolize the telescope supply and

 5   distribution markets. They also used cooperation and dominance in the consumer telescope

 6   manufacturing market to take over of the distribution market.

 7           76.   Through these activities, the Sunny and Synta corporate families illegally

 8   combined and conspired with each other instead of competing against one another and enabled

 9   Celestron to dominate the consumer telescope distribution market.

10           77.   Examples of the Defendants and Co-Conspirators’ conspiratorial conduct in the

11   consumer telescope manufacturing and distribution market include, but are not limited to:

12                 a.      Regarding Synta and Sunny’s conspiracy for Sunny to acquire Meade,

13                      Sunny’s Mr. Ni confirmed to Celestron’s (owned by Synta) then-CEO David

14                      Anderson and directors, David Shen, Laurence Huen, Jack Chen, and Sylvia

15                      Shen, that Sunny would purchase Meade to prevent JOC (Jinghua) from doing

16                      so per the parties’ discussion and indicated that Celestron and Synta should

17                      provide financial support to Sunny.

18                 b.      Following trial in the Orion Litigation, the jury found that Sunny and Synta

19                      conspired to acquire Meade. Synta made substantial payments and loans to

20                      Sunny to help Sunny acquire Meade.

21                 c.      Additionally, Defendants and Co-Conspirators used its attorneys to

22                      facilitate the conspiratorial conduct. Sheppard, Mullin, Richter & Hampton,

23                      LLP (“Sheppard Mullin”) represented Sunny in the acquisition of Meade. The

24                      engagement letter required Sheppard Mullin to take instructions from Synta’s

25                      Mr. Shen and his executives, including Celestron’s Joe Lupica and Dave

26                      Anderson. Messrs. Lupica and Anderson helped Sheppard Mullin negotiate

27                      and structure the transaction and instructed it to keep Messrs. Shen and Ni

28

                                                    17                    CLASS ACTION COMPLAINT
                                                                              Case No. 5:20-cv-5400
     Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 21 of 81



 1                 updated. This type of arrangement would not occur amongst normal horizontal
 2                 competitors absent collusion.
 3            d.      Sunny’s Mr. Ni and Synta’s Mr. Shen also agreed that Celestron’s then-
 4                 CEO, Mr. Lupica, would be transferred to Sunny and, after Sunny’s acquisition
 5                 of Meade, Mr. Lupica would become Meade’s CEO. He and others acted as a
 6                 conduit of information between Sunny and Synta.
 7            e.      When the FTC inquired into whether Synta’s Mr. Shen was involved in
 8                 any way in the Meade acquisition, Sheppard Mullin partner Robert
 9                 Magielnicki represented to the FTC that “except for the limited advice to Peter
10                 Ni regarding how to acquire a U.S. company, . . . David Shen has no role in the
11                 proposed acquisition of Meade” on August 22, 2013. This statement was false
12                 because Sunny’s Mr. Ni and Synta’s Mr. Shen had agreed before this that Mr.
13                 Shen and his companies would provide financial support to Sunny in
14                 connection with the Meade acquisition.
15            f.      The FTC was also concerned that Synta’s Mr. Shen was previously a
16                 shareholder of Ningbo Sunny. To allay the FTC’s concerns, Ningbo Sunny’s
17                 Mr. Ni formed Sunny Optics, Inc., the entity used to acquire Meade and
18                 become its sole shareholder. Sheppard Mullin then represented to the FTC that
19                 Ningbo Sunny had nothing to do with the Meade acquisition.
20            g.      After Sunny acquired Meade, Sunny and Synta agreed not to compete with
21                 each other, the primary purpose of the Meade acquisition. They confirmed this
22                 agreement in writing, including in a December 12, 2013 email thread between
23                 the entities. The email thread showed that Synta’s Mr. Shen asked Sunny’s Mr.
24                 Ni to reach an understanding with Celestron’s then-CEO about not competing
25                 against Celestron for sales.
26            h.      On June 13, 2014, Synta’s Mr. Shen emailed Sunny’s Mr. Ni and
27                 Celestron’s Mr. Anderson, “The best way in the future is to divide the products
28                 and sell them into different markets to reduce conflicts.”

                                                  18                   CLASS ACTION COMPLAINT
                                                                           Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 22 of 81



 1                  i.      Defendants and Co-Conspirators’ objective was to ensure that Celestron
 2                       was able to dominate the consumer telescope market in the United States. To
 3                       do so, Sunny (and, as a consequence, Meade) agreed not to compete against
 4                       Celestron. As Meade’s then-Vice President of Sales, Victor Aniceto, explained
 5                       the strategy to Meade’s then-CEO, Mr. Lupica, “Mr. Ni . . . doesn’t want to
 6                       disrupt Synta business. However, this promo will not be disruptive to
 7                       Celestron business.”
 8                  j.      In addition, Celestron’s current CEO, Corey Lee, conspired with Synta and
 9                       Sunny to steal competitors’ key business information. Sunny sells products to
10                       Celestron’s competitors. Sunny provides Celestron with material business
11                       information on such customers including its pricing of products, credit
12                       arrangements and order forecasts. For example, Sunny’s James Chiu provided
13                       detailed data for several recent years of Orion orders to Celestron’s CEO, Mr.
14                       Lee.
15          78.     Sunny and Synta also exchanged and fixed prices. They discussed and agreed on
16   the amount to charge distributors. For example, Sunny’s James Chiu and Synta’s Joyce Huang
17   discussed Sunny’s prices and determined they should not be higher. Similarly, Ms. Huang
18   informed Mr. Chiu that Ningbo Sunny’s “payment terms should be the same with Suzhou
19   [Synta.]”
20          79.     In addition, Defendants and Co-Conspirators’ emails reveal their market allocation
21   agreement. For example, Sunny’s Vice Chairman, Mr. Chiu, emailed to Sylvia Shen about “how
22   to avoid conflict with Celestron products.” He wrote, “If the customer visits our factory and
23   confirms their intention to cooperate with us, we will consider the strategy of separation from
24   Celestron products or adopt different product prices to protect Celestron.”
25          80.     Mr. Chiu of Ningbo Sunny also explained to Sylvia Shen of Synta and Sunny “will
26   take prompt action to avoid conflict in the astronomical market” including “abandoning the small
27   OEM customers so as to protect big customers.”
28

                                                     19                    CLASS ACTION COMPLAINT
                                                                               Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 23 of 81



 1          81.     In sum, as Synta’s Mr. Shen explained in an email to Sunny: “Director Ni will not
 2   be a competitor and is trustworthy when it comes to business.”
 3          82.     Their unlawful agreements and understandings enabled the Defendants and Co-
 4   Conspirators to coordinate and raise their prices. They avoided competing with each other’s
 5   products and developed strategies to protect each other from further competition. Co-Conspirator
 6   Mr. Lupica (former Celestron CEO) put it best when he wrote that they did this to collectively
 7   “dominate the telescope industry.”
 8          83.     Synta’s Mr. Shen agreed: “we do not need to wage a price war[.]”
 9   G.            The Structure and Characteristics of the Consumer Telescope Market
            Plausibly Support the Alleged Conspiracy.
10

11          84.     The structure and other characteristics of the consumer telescope manufacturing
12   and distribution markets are conducive to collusion because these markets: (1) have high barriers
13   to entry; (2) are highly concentrated; and (3) have inelastic demand.
14          1.            The Consumer Telescope Manufacturing and Distribution Markets
                    Have High Barriers to Entry.
15

16          85.     A collusive arrangement that raises product prices above competitive levels would,
17   under basic economic principles, attract new entrants seeking to benefit from the
18   supracompetitive pricing. Where, however, there are significant barriers to entry, new entrants are
19   less likely to enter the market. Thus, barriers to entry help to facilitate the formation and
20   maintenance of a cartel.
21          86.     There are substantial barriers that preclude, reduce, or make more difficult, entry
22   into the telescope manufacturing and distribution markets. A new entrant into the business would
23   face costly and lengthy start-up costs, including multi-million-dollar costs associated with
24   manufacturing plants and equipment, energy, transportation, distribution, infrastructure, skilled
25   labor, and long-standing customer relationships.
26          87.     The high barriers to entry allow the Defendants and Co-Conspirators to control
27   prices and output. First, a new manufacturer of telescopes would face costly and lengthy start-up
28   costs. These costs include the development or acquisition of key intellectual property rights, such

                                                     20                      CLASS ACTION COMPLAINT
                                                                               Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 24 of 81



 1   as patents on software to automatically detect celestial objects demanded by amateur astronomers.
 2   Meade invented this software and initially owned the patents. The Defendants and Co-
 3   Conspirators colluded, however, so that Sunny could acquire Meade, thereby blocking
 4   independent manufacturers that might have been able to successfully compete with Sunny or
 5   Synta with the same valuable intellectual property. Second, a new telescope manufacturer would
 6   not have the relationships with distributors to effectively sell telescopes within the United States.
 7   There are not enough independent distributors to render independent manufacturing profitable.
 8   By contrast, Sunny and Synta are vertically integrated with the largest distributers.
 9          88.     The fact that no new, significant consumer telescope manufacturers or distributors
10   have entered the market in at least a decade demonstrates the high barriers to entry in the
11   telescope manufacturing and distribution market. Furthermore, in light of Sunny’s 2013
12   acquisition of Meade, which also had manufacturing capabilities, the number of suppliers has
13   essentially dwindled to Sunny and Synta. Ningbo Sunny’s plan to similarly dismantle Meade’s
14   manufacturing capabilities and the failure of any replacement suppliers to emerge further
15   demonstrate that the barriers to entry into the supply market, combined with Defendants’
16   anticompetitive conduct, have effectively foreclosed competition at the supply level.
17          2.            The Consumer Telescope Manufacturing and Distribution Markets
                    Are Highly Concentrated.
18

19          89.     A highly concentrated market facilitates collusion and other anticompetitive
20   practices.
21          90.     Here, Defendants and Co-Conspirators dominate both the consumer telescope
22   manufacturing market globally and distribution market in the United States. As mentioned above,
23   the Defendants and Co-Conspirators account for over 80 percent of both markets.
24          91.     Although the consumer telescope manufacturing market was not always highly
25   concentrated, Sunny and Synta transformed this market by colluding to prevent competitors from
26   entering the market and thereby making sure they are the only viable sources of consumer
27   telescopes.
28

                                                      21                    CLASS ACTION COMPLAINT
                                                                                Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 25 of 81



 1          92.     Additionally, Sunny and Synta conspired to leverage their collective market power
 2   in consumer telescope manufacturing to control consumer telescope distribution. As a result,
 3   Celestron gained dominance over other distributors. When Sunny acquired Meade with the help
 4   of Synta, Defendants and Co-Conspirators removed Meade, a competitor and independent
 5   supplier from the distribution market. Neither Celestron nor Meade have seriously competed
 6   since Sunny’s acquisition of Meade or used their manufacturing capabilities to diversify the
 7   supply of consumer telescopes.
 8          93.     By fixing prices and engaging in other anticompetitive conduct, Sunny and Synta
 9   consolidated their control of the distribution market. For example, Synta and Sunny would offer
10   products to Celestron at prices far below, and with far better credit terms, than those offered to
11   distributors outside their syndicate of companies, thereby raising consumer telescope prices in the
12   distribution market. With few options for consumer telescopes, Plaintiffs and members of the
13   Classes paid supracompetitive prices caused by the Defendants and Co-Conspirators’ collusion.
14          3.              There Is Inelasticity of Demand for Consumer Telescopes.
15          94.     “Elasticity” describes the sensitivity of supply or demand to changes in the other.
16   For example, demand is inelastic if a price increase results in little or no decline in the quantity
17   sold. In other words, customers have nowhere to turn for alternative, cheaper products of similar
18   quality and therefore continue to purchase despite the higher price.
19          95.     For a cartel to profit from raising prices above competitive levels, demand must be
20   relatively inelastic at competitive price levels. Otherwise, increased prices would result in
21   declining sales, revenues and profits as customers purchase substitute products or decide not to
22   buy altogether. Inelastic demand in a given market facilitates collusion, allowing producers to
23   raise their prices without inducing substitution and losses in sales revenue that outweigh the gains
24   from higher prices.
25          96.     Demand for consumer telescopes is highly inelastic because there are no close
26   substitutes for these products.
27

28

                                                     22                     CLASS ACTION COMPLAINT
                                                                               Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 26 of 81



 1                                 CLASS ACTION ALLEGATIONS
 2          97.     Plaintiffs bring this action on behalf of themselves and all others similarly situated
 3   as a class action under Federal Rule of Civil Procedure 23(a) and (b)(2), seeking equitable and
 4   injunctive relief on behalf of the following class (“Nationwide Injunctive Class”) under Sections
 5   1 and 2 of the Sherman Act (15 U.S.C. §§ 1, 2):
 6                  All persons and entities residing in the United States who, during
                    the period from January 1, 2005 through the present, indirectly
 7                  purchased for their own use and not for resale a telescope that was
                    manufactured or sold by the Defendants or Co-Conspirators or any
 8                  current or former affiliate thereof.
 9          98.     Plaintiffs also bring this action on behalf of themselves and all others similarly
10   situated as a nationwide class under Federal Rule of Civil Procedure 23(a) and (b)(3) seeking
11   damages pursuant to California state antitrust, unfair competition, and consumer protection laws
12   on behalf of the following class (“Nationwide Damages Class”):
13                  All persons and entities residing in the United States who, during
                    the period from January 1, 2005 through the present, indirectly
14                  purchased for their own use and not for resale a telescope that was
                    manufactured or sold by the Defendants or Co-Conspirators, or any
15                  current or former affiliate thereof.
16          99.     The “Indirect Purchaser States,” for purposes of this complaint, are: Arizona,
17   Arkansas, California, Connecticut, District of Columbia, Florida, Hawaii, Illinois, Iowa, Kansas,
18   Maine, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska, Nevada,
19   New Hampshire, New Mexico, New York, North Carolina, North Dakota, Oregon, Rhode Island,
20   South Carolina, South Dakota, Tennessee, Utah, Vermont, West Virginia, and Wisconsin.
21          100.    As an alternative to the Nationwide Damages Class, in the event California law is
22   not applied to the claims of all class members for damages regardless of where they reside, or
23   California law is not applied to Class members’ claims residing in states that recognize a form of
24   indirect purchaser cause of action, Plaintiffs will seek certification of the following classes
25   asserting claims of damages under the antitrust statutes and/or consumer protection statutes of the
26   following thirty-three (33) jurisdictions: Arizona, Arkansas, California, Connecticut, District of
27   Columbia, Florida, Hawaii, Illinois, Iowa, Kansas, Maine, Massachusetts, Michigan, Minnesota,
28   Mississippi, Missouri, Montana, Nebraska, Nevada, New Hampshire, New Mexico, New York,

                                                     23                     CLASS ACTION COMPLAINT
                                                                                Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 27 of 81



 1   North Carolina, North Dakota, Oregon, Rhode Island, South Carolina, South Dakota, Tennessee,
 2   Utah, Vermont, West Virginia, and Wisconsin (collectively, the “State Damages Classes”):
 3                 a.      Arizona: All persons and entities who indirectly purchased a telescope for
 4                      their own use and not for resale in Arizona during the period from January 1,
 5                      2005 through the present that was manufactured or sold by the Defendants or
 6                      Co-Conspirators, or any current or former affiliate thereof.
 7                 b.      Arkansas: All persons and entities who indirectly purchased a telescope
 8                      for their own use and not for resale in Arkansas during the period from January
 9                      1, 2005 through the present that was manufactured or sold by the Defendants
10                      or Co-Conspirators, or any current or former affiliate thereof.
11                 c.      California: All persons and entities who indirectly purchased a telescope
12                      for their own use and not for resale in California during the period from
13                      January 1, 2005 through the present that was manufactured or sold by the
14                      Defendants or Co-Conspirators, or any current or former affiliate thereof.
15                 d.      Connecticut: All persons and entities who indirectly purchased a telescope
16                      for their own use and not for resale in Connecticut during the period from
17                      January 1, 2005 through the present that was manufactured or sold by the
18                      Defendants or Co-Conspirators, or any current or former affiliate thereof.
19                 e.      District of Columbia: All persons and entities who indirectly purchased a
20                      telescope for their own use and not for resale in District of Columbia during
21                      the period from January 1, 2005 through the present that was manufactured or
22                      sold by the Defendants or Co-Conspirators, or any current or former affiliate
23                      thereof.
24                 f.      Florida: All persons and entities who indirectly purchased a telescope for
25                      their own use and not for resale in Florida during the period from January 1,
26                      2005 through the present that was manufactured or sold by the Defendants or
27                      Co-Conspirators, or any current or former affiliate thereof.
28

                                                     24                     CLASS ACTION COMPLAINT
                                                                                Case No. 5:20-cv-5400
     Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 28 of 81



 1            g.      Hawaii: All persons and entities who indirectly purchased a telescope for
 2                 their own use and not for resale in Hawaii during the period from January 1,
 3                 2005 through the present that was manufactured or sold by the Defendants or
 4                 Co-Conspirators, or any current or former affiliate thereof.
 5            h.      Illinois: All persons and entities who indirectly purchased a telescope for
 6                 their own use and not for resale in Illinois during the period from January 1,
 7                 2005 through the present that was manufactured or sold by the Defendants or
 8                 Co-Conspirators, or any current or former affiliate thereof.
 9            i.      Iowa: All persons and entities who indirectly purchased a telescope for
10                 their own use and not for resale in Iowa during the period from January 1,
11                 2005 through the present that was manufactured or sold by the Defendants or
12                 Co-Conspirators, or any current or former affiliate thereof.
13            j.      Kansas: All persons and entities who indirectly purchased a telescope for
14                 their own use and not for resale in Kansas during the period from January 1,
15                 2005 through the present that was manufactured or sold by the Defendants or
16                 Co-Conspirators, or any current or former affiliate thereof.
17            k.      Maine: All persons and entities who indirectly purchased a telescope for
18                 their own use and not for resale in Maine during the period from January 1,
19                 2005 through the present that was manufactured or sold by the Defendants or
20                 Co-Conspirators, or any current or former affiliate thereof.
21            l.      Massachusetts: All persons and entities who indirectly purchased a
22                 telescope for their own use and not for resale in Massachusetts during the
23                 period from January 1, 2005 through the present that was manufactured or sold
24                 by the Defendants or Co-Conspirators, or any current or former affiliate
25                 thereof.
26            m.      Michigan: All persons and entities who indirectly purchased a telescope
27                 for their own use and not for resale in Michigan during the period from
28

                                                25                     CLASS ACTION COMPLAINT
                                                                          Case No. 5:20-cv-5400
     Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 29 of 81



 1                 January 1, 2005 through the present that was manufactured or sold by the
 2                 Defendants or Co-Conspirators, or any current or former affiliate thereof.
 3            n.      Minnesota: All persons and entities who indirectly purchased a telescope
 4                 for their own use and not for resale in Minnesota during the period from
 5                 January 1, 2005 through the present that was manufactured or sold by the
 6                 Defendants or Co-Conspirators, or any current or former affiliate thereof.
 7            o.      Mississippi: All persons and entities who indirectly purchased a telescope
 8                 for their own use and not for resale in Mississippi during the period from
 9                 January 1, 2005 through the present that was manufactured or sold by the
10                 Defendants or Co-Conspirators, or any current or former affiliate thereof.
11            p.      Missouri: All persons and entities who indirectly purchased a telescope for
12                 their own use and not for resale in Missouri during the period from January 1,
13                 2005 through the present that was manufactured or sold by the Defendants or
14                 Co-Conspirators, or any current or former affiliate thereof.
15            q.      Montana: All persons and entities who indirectly purchased a telescope
16                 for their own use and not for resale in Montana during the period from January
17                 1, 2005 through the present that was manufactured or sold by the Defendants
18                 or Co-Conspirators, or any current or former affiliate thereof.
19            r.      Nebraska: All persons and entities who indirectly purchased a telescope
20                 for their own use and not for resale in Nebraska during the period from January
21                 1, 2005 through the present that was manufactured or sold by the Defendants
22                 or Co-Conspirators, or any current or former affiliate thereof.
23            s.      Nevada: All persons and entities who indirectly purchased a telescope for
24                 their own use and not for resale in Nevada during the period from January 1,
25                 2005 through the present that was manufactured or sold by the Defendants or
26                 Co-Conspirators, or any current or former affiliate thereof.
27            t.      New Hampshire: All persons and entities who indirectly purchased a
28                 telescope for their own use and not for resale in New Hampshire during the

                                                26                     CLASS ACTION COMPLAINT
                                                                           Case No. 5:20-cv-5400
     Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 30 of 81



 1                 period from January 1, 2005 through the present that was manufactured or sold
 2                 by the Defendants or Co-Conspirators, or any current or former affiliate
 3                 thereof.
 4            u.      New Mexico: All persons and entities who indirectly purchased a telescope
 5                 for their own use and not for resale in New Mexico during the period from
 6                 January 1, 2005 through the present that was manufactured or sold by the
 7                 Defendants or Co-Conspirators, or any current or former affiliate thereof.
 8            v.      New York: All persons and entities who indirectly purchased a telescope
 9                 for their own use and not for resale in New York during the period from
10                 January 1, 2005 through the present that was manufactured or sold by the
11                 Defendants or Co-Conspirators, or any current or former affiliate thereof.
12            w.      North Carolina: All persons and entities who indirectly purchased a
13                 telescope for their own use and not for resale in North Carolina during the
14                 period from January 1, 2005 through the present that was manufactured or sold
15                 by the Defendants or Co-Conspirators, or any current or former affiliate
16                 thereof.
17            x.      North Dakota: All persons and entities who indirectly purchased a
18                 telescope for their own use and not for resale in North Dakota during the
19                 period from January 1, 2005 through the present that was manufactured or sold
20                 by the Defendants or Co-Conspirators, or any current or former affiliate
21                 thereof.
22            y.      Oregon: All persons and entities who indirectly purchased a telescope for
23                 their own use and not for resale in Oregon during the period from January 1,
24                 2005 through the present that was manufactured or sold by the Defendants or
25                 Co-Conspirators, or any current or former affiliate thereof.
26            z.      Rhode Island: All persons and entities who indirectly purchased a
27                 telescope for their own use and not for resale in Rhode Island during the period
28

                                                27                     CLASS ACTION COMPLAINT
                                                                          Case No. 5:20-cv-5400
     Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 31 of 81



 1                  from January 1, 2005 through the present that was manufactured or sold by the
 2                  Defendants or Co-Conspirators, or any current or former affiliate thereof.
 3            aa.      South Carolina: All persons and entities who indirectly purchased a
 4                  telescope for their own use and not for resale in South Carolina during the
 5                  period from January 1, 2005 through the present that was manufactured or sold
 6                  by the Defendants or Co-Conspirators, or any current or former affiliate
 7                  thereof.
 8            bb.      South Dakota: All persons and entities who indirectly purchased a
 9                  telescope for their own use and not for resale in South Dakota during the
10                  period from January 1, 2005 through the present that was manufactured or sold
11                  by the Defendants or Co-Conspirators, or any current or former affiliate
12                  thereof.
13            cc.      Tennessee: All persons and entities who indirectly purchased a telescope
14                  for their own use and not for resale in Tennessee during the period from
15                  January 1, 2005 through the present that was manufactured or sold by the
16                  Defendants or Co-Conspirators, or any current or former affiliate thereof.
17            dd.      Utah: All persons and entities who indirectly purchased a telescope for
18                  their own use and not for resale in Utah during the period from January 1, 2005
19                  through the present that was manufactured or sold by the Defendants or Co-
20                  Conspirators, or any current or former affiliate thereof.
21            ee.      Vermont: All persons and entities who indirectly purchased a telescope for
22                  their own use and not for resale in Vermont during the period from January 1,
23                  2005 through the present that was manufactured or sold by the Defendants or
24                  Co-Conspirators, or any current or former affiliate thereof.
25            ff.      West Virginia: All persons and entities who indirectly purchased a
26                  telescope for their own use and not for resale in West Virginia during the
27                  period from January 1, 2005 through the present that was manufactured or sold
28

                                                  28                    CLASS ACTION COMPLAINT
                                                                            Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 32 of 81



 1                        by the Defendants or Co-Conspirators, or any current or former affiliate
 2                        thereof.
 3                  gg.      Wisconsin: All persons and entities who indirectly purchased a telescope
 4                        for their own use and not for resale in Wisconsin during the period from
 5                        January 1, 2005 through the present that was manufactured or sold by the
 6                        Defendants or Co-Conspirators, or any current or former affiliate thereof.
 7          101.    The Nationwide Injunctive class, Nationwide Damages Class, and the State
 8   Damages Classes are referred to herein as the “Classes” unless otherwise indicated. Excluded
 9   from the Classes are the Defendants and Co-Conspirators; their parent companies, subsidiaries
10   and affiliates; any co-conspirators; federal government entities and instrumentalities of the federal
11   government states and their subdivisions, agencies and instrumentalities; all judges assigned to
12   this matter; all jurors in this matter; and all persons and entities who only purchased telescopes
13   directly from Defendants or Co-Conspirators or for resale. Plaintiffs reserve the right to amend
14   the aforementioned definitions if discovery and further investigation reveal that they should be
15   expanded or otherwise modified.
16          102.    Numerosity: While Plaintiffs do not know the exact number of the members of the
17   Classes, Plaintiffs believe there are at least tens of thousands of members in each Class.
18          103.    Common Questions: Common questions of law and fact exist as to all members of
19   the Classes. This is particularly true given the nature of Defendants’ conspiracy, which was
20   applicable to all of the members of the Classes, thereby making appropriate relief with respect to
21   the Classes as a whole. Such questions of law and fact common to the Classes include, but are not
22   limited to:
23                  a.       Whether Defendants engaged in a combination and conspiracy among
24                        themselves to fix, raise, maintain or stabilize the prices of telescopes sold in
25                        the United States;
26                  b.       The identity of the participants of the alleged conspiracy;
27                  c.       The duration of the alleged conspiracy and the acts carried out by
28                        Defendants in furtherance of the conspiracy;

                                                       29                    CLASS ACTION COMPLAINT
                                                                                 Case No. 5:20-cv-5400
     Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 33 of 81



 1            d.      Whether the consumer telescope market is a relevant product market;
 2            e.      Whether the United States is a relevant geographic market for consumer
 3                 telescopes;
 4            f.      Whether Defendants and their Co-Conspirators possess(ed) market or
 5                 monopoly power in the consumer telescopes market;
 6            g.      Whether Defendants and their Co-Conspirators agreed or combined to
 7                 restrain competition and exclude competitors from the consumer telescopes
 8                 market;
 9            h.      Whether Defendants and their Co-Conspirators entered into concerted
10                 refusals to deal to foreclose competition and exclude competitors form the
11                 consumer telescopes market;
12            i.      Whether the alleged conspiracy violated the Sherman Act;
13            j.      Whether the alleged conspiracy violated California’s Cartwright Act;
14            k.      Whether the alleged conspiracy violated California’s Unfair Competition
15                 Law;
16            l.      Whether the alleged conspiracy violated various state antitrust and restraint
17                 of trade laws;
18            m.      Whether the alleged conspiracy violated various state consumer protection
19                 and unfair competition laws;
20            n.      Whether the conduct of Defendants, as alleged in this Complaint, caused
21                 injury to the business or property of Plaintiffs and the members of the Classes;
22            o.      The effect of the alleged conspiracy on the prices of telescopes sold in the
23                 United States during the Class Period;
24            p.      The appropriate injunctive and related equitable relief for the Nationwide
25                 Injunctive Class;
26            q.      The appropriate class-wide measure of damages for the Nationwide
27                 Damages Class; and
28

                                                  30                  CLASS ACTION COMPLAINT
                                                                          Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 34 of 81



 1                   r.      The appropriate class-wide measure of damages for the State Damages
 2                        Classes.
 3           104.    Typicality: Plaintiffs’ claims are typical claims of the members of the Classes, and
 4   Plaintiffs will fairly and adequately protect the interests of the Classes. Plaintiffs’ claims arise out
 5   of the same common course of conduct giving rise to the claims of the other members of the
 6   Classes. Plaintiffs and all members of the Classes are similarly affected by Defendants’ wrongful
 7   conduct in that they paid artificially inflated prices for telescopes purchased indirectly from
 8   Defendants and Co-Conspirators.
 9           105.    Adequacy of Representation: Plaintiffs’ interests are coincident with, and not
10   antagonistic to, those of the other members of the Classes. Plaintiffs are represented by counsel
11   who are competent and experienced in the prosecution of antitrust, consumer protection, and class
12   action litigation.
13           106.    Predominance: The questions of law and fact common to the members of the
14   Classes predominate over any questions affecting only individual members, including legal and
15   factual issues relating to liability and damages.
16           107.    Superiority: Class action treatment is a superior method for the fair and efficient
17   adjudication of the controversy, in that, among other things, such treatment will permit a large
18   number of similarly situated persons to prosecute their common claims in a single forum
19   simultaneously, efficiently and without the unnecessary duplication of evidence, effort and
20   expense that numerous individual actions would engender. The benefits of proceeding through the
21   class mechanism, including providing injured persons or entities with a method for obtaining
22   redress for claims that it might not be practicable to pursue individually, substantially outweigh
23   any difficulties that may arise in management of this class action.
24           108.    The prosecution of separate actions by individual members of the Classes would
25   create a risk of inconsistent or varying adjudications, establishing incompatible standards of
26   conduct for Defendants.
27

28

                                                         31                   CLASS ACTION COMPLAINT
                                                                                  Case No. 5:20-cv-5400
          Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 35 of 81



 1                      EFFECTS OF THE CONSPIRACY AND ANTITRUST INJURY
 2               109.   The effect of Defendants’ conduct as described herein has been to: (1) reduce the
 3   number of manufacturers for consumer telescopes and accessories; (2) eliminate new entrants into
 4   the consumer telescope market and push existing independent manufacturers and distributors out
 5   of the market; (3) restrain or eliminate price competition; and (4) artificially inflate the prices paid
 6   by Plaintiffs and members of the Classes for telescopes.
 7               110.   The full amount of such damages will be calculated after discovery and upon proof
 8   at trial.
 9               111.   No procompetitive justification or effects outweigh the anticompetitive effects of
10   Defendants’ conduct.
11               112.   Plaintiffs and members of the Classes are suited to pursuing antitrust claims
12   against Defendants, insofar as they purchased telescopes during the Class Period, and thus were
13   harmed by Defendants’ anticompetitive conduct.
14               113.   As an intended, foreseeable, and proximate result of Defendants’ unlawful
15   conspiracy and acts in furtherance of their conspiracy, Plaintiffs and members of the Classes have
16   been injured in their business and property. The injury to Plaintiffs and Class Members is the
17   type the antitrust laws were designed to prevent and flows from Defendants’ unlawful
18   anticompetitive conduct.
19                                  PLAINTIFFS’ CLAIMS ARE TIMELY.
20   A.                The Statute of Limitations Did Not Begin to Run Because Plaintiffs Did Not
                 and Could Not Discover Their Claims.
21

22               114.   Plaintiffs repeat and re-allege the allegations set forth above.
23               115.   Plaintiffs and the members of the Classes had no knowledge of the combination or
24   conspiracy alleged herein or of facts sufficient to place them on inquiry notice of the claims set
25   forth herein until September 2019, when evidence of Defendants’ conspiracy was first made
26   public in the Orion Litigation.
27               116.   Plaintiffs and members of the Classes are consumers who purchased telescopes not
28   for resale. They had no direct contact or interaction with the Defendants and had no means from

                                                          32                     CLASS ACTION COMPLAINT
                                                                                     Case No. 5:20-cv-5400
          Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 36 of 81



 1   which they could have discovered the combination and conspiracy described in this complaint
 2   before September 2019.
 3           117.   Plaintiffs and members of the Classes did not have access to any information in the
 4   public domain about the combination or conspiracy alleged herein prior to September 2019 when
 5   evidence of Defendants’ conspiracy was first made public in the Orion Litigation. Plaintiffs and
 6   the members of the Classes had no way to obtain any facts or information concerning any aspect
 7   of the Defendants or their Co-Conspirators’ dealings with competitors or direct purchasers, much
 8   less the fact that the Defendants and their Co-Conspirators had engaged in the combination and
 9   conspiracy alleged herein.
10           118.   Consequently, the statute of limitations as to Plaintiffs and the Classes’ claims did
11   not begin to run until, at the earliest, September 2019.
12   B.             Fraudulent Concealment Tolled the Statute of Limitations.
13           119.   In the alternative, the doctrine of fraudulent concealment tolled the statute of
14   limitations on the claims asserted herein by Plaintiffs and the Classes. Plaintiffs and the members
15   of the Classes did not discover and could not through the exercise of reasonable diligence have
16   discovered the existence of the conspiracy alleged herein until September 2019 when evidence of
17   Defendants’ conspiracy was first made public in the Orion Litigation.
18           120.   Because Defendants’ agreements, understandings, and conspiracies were kept
19   secret until September 2019, Plaintiffs and members of the Classes before that time were unaware
20   of Defendants’ unlawful conduct, and they did not know before then that they were paying supra-
21   competitive prices for telescopes throughout the United States during the Class Period.
22           121.   The affirmative acts of the Defendants alleged herein were wrongfully concealed
23   and carried out in a manner that precluded detection.
24           122.   By its very nature, Defendants’ anticompetitive conspiracy was inherently self-
25   concealing. Telescopes are not exempt from antitrust regulation, and thus, before September
26   2019, Plaintiffs reasonably considered it to be a competitive industry. Accordingly, a reasonable
27   person under the circumstances would not have been alerted to begin to investigate the legitimacy
28   of Defendants’ telescope prices before September 2019.

                                                      33                     CLASS ACTION COMPLAINT
                                                                               Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 37 of 81



 1          123.    Plaintiffs and the members of the Classes could not have discovered the alleged
 2   contract, conspiracy, or combination earlier than September 2019 through reasonable diligence
 3   because of the deceptive practices and techniques of secrecy employed by Defendants and their
 4   co-conspirators to avoid detection of, and fraudulently conceal, their contract, combination, or
 5   conspiracy.
 6          124.    Because the alleged conspiracy was both self-concealing and affirmatively
 7   concealed by Defendants and their Co-Conspirators, Plaintiffs and members of the Class had no
 8   knowledge of the alleged conspiracy, or of any facts or information that would have caused a
 9   reasonably diligent person to investigate whether a conspiracy existed, until September 2019.
10          125.    As a result of Defendants’ fraudulent concealment of their conspiracy, the running
11   of any statute of limitations has been tolled with respect to any claims that Plaintiffs and members
12   of the Classes have alleged in this Complaint.
13                                         CAUSES OF ACTION
14                                    FIRST CLAIM FOR RELIEF
                        Violations of Section 1 of the Sherman Act (15 U.S.C. § 1)
15                     (on behalf of Plaintiffs and the Nationwide Injunctive Class)
16

17          126.    Plaintiffs incorporate by reference the allegations in the preceding paragraphs.
18          127.    The Defendants, Co-Conspirators, and unnamed co-conspirators entered into and
19   engaged in a contract, combination or conspiracy in unreasonable restraint of trade in violation of
20   Section 1 of the Sherman Act (15 U.S.C. § 1).
21          128.    Beginning as early as January 1, 2005, the exact date being unknown to Plaintiffs
22   and exclusively within the knowledge of Defendants, Defendants and their Co-Conspirators
23   entered into a continuing contract, combination or conspiracy to unreasonably restrain trade and
24   commerce in violation of section 1 of the Sherman Act (15 U.S.C. § 1) by artificially reducing or
25   eliminating competition in the United States.
26          129.    In particular, Defendants have combined and conspired to raise, fix, maintain, or
27   stabilize the prices of telescopes.
28

                                                      34                   CLASS ACTION COMPLAINT
                                                                               Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 38 of 81



 1           130.      As a result of Defendants’ unlawful conduct, prices for telescopes were raised,
 2   fixed, maintained, and stabilized in the United States.
 3           131.      As a result of the Defendants’ unlawful conduct, Plaintiffs and other similarly
 4   situated indirect purchasers in the Nationwide Injunctive Class who purchased telescopes have
 5   been harmed by being forced to pay inflated, supracompetitive prices for telescopes.
 6           132.      Plaintiffs and members of the Nationwide Injunctive Class have been injured and
 7   will continue to be injured in their business and property by paying more for telescopes purchased
 8   indirectly from the Defendants and their Co-Conspirators than they would have paid and will pay
 9   in the absence of the conspiracy.
10           133.      The alleged contract, combination or conspiracy is a per se violation of the federal
11   antitrust laws.
12           134.      These violations are continuing and will continue unless enjoined by this Court.
13           135.      Pursuant to section 16 of the Clayton Act, 15 U.S.C. § 26, Plaintiffs and the
14   Nationwide Injunctive Class seek the issuance of an injunction against Defendants, preventing
15   and restraining the violations alleged herein.
16                                        SECOND CLAIM FOR RELIEF
                             Violations of Section 2 of the Sherman Act (15 U.S.C. § 2)
17                                                  Monopolization
                            (on behalf of Plaintiffs and the Nationwide Injunctive Class)
18

19           136.      Plaintiffs incorporate by reference the allegations in the preceding paragraphs.
20           137.      The relevant market is the consumer telescope manufacturing market globally and
21   distribution market in the United States.
22           138.      The Defendants and Co-Conspirators willfully acquired, maintained, and enhanced
23   their monopoly power in both the manufacturing market and the distribution market through:
24                     a.        Synta’s acquisition of Celestron in 2005;
25                     b.        Synta facilitating the acquisition of co-conspirator Meade by Ningbo
26                           Sunny in 2013, thereby eliminating Meade as a competitor manufacturer and
27                           distributor and increasing market concentration;
28

                                                          35                    CLASS ACTION COMPLAINT
                                                                                  Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 39 of 81



 1                  c.        Synta and Sunny agreeing to allocate the consumer telescope market such
 2                        that Synta manufactures higher-end products and Ningbo Sunny manufactures
 3                        lower-end products;
 4                  d.        Synta and Sunny agreeing not to bid on RFQs for each other’s product
 5                        offerings;
 6                  e.        Synta and Sunny exchanging their intellectual property and material, non-
 7                        public information with each other, enabling them to coordinate prices and
 8                        strategies;
 9                  f.        Synta and Sunny exchanging their competitors’ (e.g., Orion’s) intellectual
10                        property and material, non-public information with each other, enabling them
11                        to coordinate prices and strategies;
12                  g.        Colluding to prevent Jinghua from acquiring co-conspirator Meade;
13                  h.        Making false representations to the FTC regarding Synta’s involvement in
14                        Sunny’s acquisition of co-conspirator Meade; and
15                  i.        Colluding to sabotage Orion’s acquisition of the Hayneedle Assets.
16          139.    There is and was no legitimate, non-pretextual, procompetitive justification for
17   Defendants’ conduct that outweighs its harmful effects. Even if there were some conceivable
18   justification, the conduct is and was broader than necessary to achieve such a purpose.
19          140.    As a result of Defendants’ illegal conduct, Plaintiffs and members of the
20   Nationwide Injunctive Class were compelled to pay, and did pay, more than they would have for
21   telescopes absent Defendants’ illegal conduct.
22          141.    Plaintiffs and members of the Nationwide Class have suffered irreparable harm
23   and do not have an adequate remedy at law.              Accordingly, Plaintiffs and members of the
24   Nationwide Class seek injunctive and equitable relief.
25                                      THIRD CLAIM FOR RELIEF
                           Violation of Section 2 of the Sherman Act (15 U.S.C. § 2)
26                                        Attempted Monopolization
                         (on behalf of Plaintiffs and the Nationwide Injunctive Class)
27

28          142.    Plaintiffs incorporates by reference the allegations in the preceding paragraphs.

                                                        36                   CLASS ACTION COMPLAINT
                                                                                Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 40 of 81



 1          143.    The relevant market is the consumer telescope manufacturing market globally and
 2   distribution market in the United States.
 3          144.    The Defendants and Co-Conspirators have attempted to monopolize both the
 4   manufacturing market and the distribution market and willfully engaged in predatory or
 5   anticompetitive conduct with the specific intent of monopolizing the consumer telescope market
 6   through:
 7                  a.       Synta’s acquisition of Celestron in 2005;
 8                  b.       Synta facilitating the acquisition of co-conspirator Meade by Ningbo
 9                       Sunny in 2013, thereby eliminating Meade as a competitor manufacturer and
10                       distributor and increasing market concentration;
11                  c.       Synta and Sunny agreeing to allocate the consumer telescope market such
12                       that Synta manufactures higher-end products and Ningbo Sunny manufactures
13                       lower-end products;
14                  d.       Synta and Sunny agreeing not to bid on RFQs for each other’s product
15                       offerings;
16                  e.       Synta and Sunny exchanging their intellectual property and material, non-
17                       public information with each other, enabling them to coordinate prices and
18                       strategies;
19                  f.       Synta and Sunny exchanging their competitors’ (e.g., Orion’s) intellectual
20                       property and material, non-public information with each other, enabling them
21                       to coordinate prices and strategies;
22                  g.       Colluding to prevent Jinghua from acquiring co-conspirator Meade;
23                  h.       Making false representations to the FTC regarding Synta’s involvement in
24                       Sunny’s acquisition of co-conspirator Meade; and
25                  i.       Colluding to sabotage Orion’s acquisition of the Hayneedle Assets.
26          145.    The aforementioned anticompetitive conduct creates a dangerous probability that
27   the Defendants will achieve monopoly power in the consumer telescope market.
28

                                                       37                   CLASS ACTION COMPLAINT
                                                                              Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 41 of 81



 1          146.    There is and was no legitimate, non-pretextual, procompetitive justification for
 2   Defendants’ conduct that outweighs its harmful effects. Even if there were some conceivable
 3   justification, the conduct is and was broader than necessary to achieve such a purpose.
 4          147.    As a result of Defendants’ illegal conduct, Plaintiffs and members of the
 5   Nationwide Injunctive Class were compelled to pay, and did pay, more than they would have for
 6   telescopes absent Defendants’ illegal conduct.
 7          148.    Plaintiffs and members of the Nationwide Class have suffered irreparable harm
 8   and do not have an adequate remedy at law. Accordingly, Plaintiffs and members of the
 9   Nationwide Class seek injunctive and equitable relief.
10                                     FOURTH CLAIM FOR RELIEF
                           Violation of Section 7 of the Clayton Act (15 U.S.C. § 18)
11                       (on behalf of Plaintiffs and the Nationwide Injunctive Class)
12          149.    Plaintiffs incorporate by reference the allegations in the preceding paragraphs.
13          150.    Because Sunny’s acquired co-conspirator Meade with Synta’s help, Synta and
14   Sunny were able to exercise market power in the consumer telescope manufacturing and
15   distribution markets. The acquisition created the largest group of telescope manufacturers
16   globally and telescope distributors in the United States. Both markets are highly concentrated and
17   the acquisition further significantly increased market concentration.
18          151.    It is unlikely that entry into the market would remedy, in a timely manner, the
19   anticompetitive effects from the acquisition of co-conspirator Meade by Sunny in 2013. Entry
20   into the consumer telescope manufacturing and distribution markets is difficult and likely to take
21   years because of the intellectual property needed to manufacture telescopes, the time required to
22   plan for and to complete manufacturing facilities and the time required to plan for and establish
23   the distribution channels.
24          152.    The mergers substantially lessened competition and/or tended to create a
25   monopoly in the consumer telescope market in violation of Section 7 of the Clayton Act, as
26   amended, 15 U.S.C. § 18, by:
27                  a.        Eliminating competition between Synta and Sunny in the consumer
28                        telescope manufacturing and distribution markets;

                                                      38                      CLASS ACTION COMPLAINT
                                                                                Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 42 of 81



 1                    b.      Making it easier for the merged entities to unilaterally raise prices of
 2                         consumer telescopes;
 3                    c.      Eliminating co-conspirator Meade as a substantial and independent
 4                         competitor in the consumer telescope manufacturing and distribution market;
 5                    d.      Reducing the range of product offerings by Defendants;
 6                    e.      Increasing telescope prices to consumers; and
 7                    f.      Reducing incentives to improve telescope quality in the relevant markets.
 8             153.   The acquisition of co-conspirator Meade by Defendant Sunny has substantially
 9   lessened competition in the consumer telescope manufacturing and distribution markets in
10   violation of Section 7 of the Clayton Act, as amended, 15 U.S.C. § 18, as well as decreased
11   telescope product options and increased telescope prices to consumers.
12                                   FIFTH CLAIM FOR RELIEF
                                  Violation of the State Antitrust Laws
13      (on behalf of Plaintiffs and the Damages Class or, Alternatively, on Behalf of the State
                                            Damages Classes)
14

15             154.   Plaintiffs incorporate by reference the allegations in the preceding paragraphs.
16             155.   During the Class Period, the Defendants and their Co-Conspirators engaged in a
17   continuing contract, combination or conspiracy with respect to the sale of telescopes in
18   unreasonable restraint of trade and commerce and in violation of the various state antitrust and
19   other statutes set forth below.
20             156.   The contract, combination or conspiracy consisted of an agreement among the
21   Defendants and its Co-Conspirators to fix, raise, inflate, stabilize and/or maintain at artificially
22   supracompetitive levels prices for telescopes and to allocate products and customers in the United
23   States.
24             157.   Defendants and their Co-Conspirators performed the following acts in furtherance
25   of the combination and conspiracy:
26                    a.      Participating in meetings and conversations among themselves in the
27                         United States and elsewhere during which they agreed to price telescopes at
28                         certain levels and otherwise to fix, increase, inflate, maintain or stabilize

                                                       39                     CLASS ACTION COMPLAINT
                                                                                 Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 43 of 81



 1                       effective prices paid by Plaintiffs and members of the Damages Class with
 2                       respect to telescopes sold in the United States;
 3                  b.       Allocating products and customers in the United States in furtherance of
 4                       their agreements; and
 5                  c.       Participating in meetings and conversations among themselves in the
 6                       United States and elsewhere to implement, adhere to and police the unlawful
 7                       agreements they reached.
 8          158.    The Defendants and their Co-Conspirators engaged in the aforementioned actions
 9   to effectuate their unlawful agreements to fix, maintain, increase or stabilize prices and to allocate
10   products and customers.
11          159.    The Defendants’ anticompetitive acts described above were knowing and willful
12   and constitute violations or flagrant violations of the following state antitrust statutes.
13          160.    The Defendants have entered into an unlawful agreement in restraint of trade in
14   violation of the Arizona Revised Statutes §§ 44-1401 et seq.
15                  a.       The Defendants’ combination or conspiracy had the following effects: (1)
16                       telescope price competition was restrained, suppressed and eliminated
17                       throughout Arizona; (2) telescope prices were raised, fixed, maintained and
18                       stabilized at artificially high levels throughout Arizona; (3) Plaintiffs and
19                       members of the Damages Class were deprived of free and open competition;
20                       and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
21                       artificially inflated prices for telescopes.
22                  b.       During the Class Period, the Defendants’ illegal conduct substantially
23                       affected Arizona commerce.
24                  c.       As a direct and proximate result of the Defendants’ unlawful conduct,
25                       Plaintiffs and members of the Damages Class have been injured in their
26                       business and property and are threatened with further injury.
27                  d.       By reason of the foregoing, the Defendants entered into agreements in
28                       restraint of trade in violation of Ariz. Rev. Stat. §§ 44-1401 et seq.

                                                        40                     CLASS ACTION COMPLAINT
                                                                                  Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 44 of 81



 1                      Accordingly, Plaintiffs and members of the Damages Class seek all forms of
 2                      relief available under Ariz. Rev. Stat. §§ 44-1401 et seq.
 3          161.   The Defendants have entered into an unlawful agreement in restraint of trade in
 4   violation of the California Business and Professions Code §§ 16700 et seq.
 5                 a.      During the Class Period, the Defendants and their Co-Conspirators entered
 6                      into and engaged in a continuing unlawful trust in restraint of the trade and
 7                      commerce described above in violation of Section 16720 of the California
 8                      Business and Professions Code. The Defendants have acted in violation of
 9                      Section 16720 to fix, raise, stabilize and maintain prices of, and allocate
10                      markets for, telescopes at supracompetitive levels.
11                 b.      The aforesaid violations of Section 16720 of the California Business and
12                      Professions Code consisted, without limitation, of a continuing unlawful trust
13                      and concert of action among the Defendants and their Co-Conspirators, the
14                      substantial terms of which were to fix, raise, maintain and stabilize the prices
15                      of, and to allocate markets for, telescopes.
16                 c.      For the purpose of forming and effectuating the unlawful trust, the
17                      Defendants and their Co-Conspirators have done those things which they
18                      combined and conspired to do, including but not limited to the acts, practices
19                      and course of conduct set forth above and the following: (1) fixing, raising,
20                      stabilizing and pegging the price of telescopes and (2) allocating among
21                      themselves the production of telescopes.
22                 d.      The combination and conspiracy alleged herein has had inter alia the
23                      following effects: (1) price competition in the sale of telescopes has been
24                      restrained, suppressed and/or eliminated in the State of California; (2) prices
25                      for telescopes sold by the Defendants and their Co-Conspirators have been
26                      fixed, raised, stabilized and pegged at artificially high, non-competitive levels
27                      in the State of California and throughout the United States; and (3) those who
28

                                                      41                      CLASS ACTION COMPLAINT
                                                                                Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 45 of 81



 1                       purchased telescopes directly or indirectly from the Defendants and their Co-
 2                       Conspirators have been deprived of the benefit of free and open competition.
 3                  e.      As a direct and proximate result of the Defendants’ unlawful conduct,
 4                       Plaintiffs and members of the Damages Class have been injured in their
 5                       business and property in that they paid more for telescopes than they otherwise
 6                       would have paid in the absence of the Defendants’ unlawful conduct. As a
 7                       result of the Defendants’ violation of Section 16720 of the California Business
 8                       and Professions Code, Plaintiffs and members of the Damages Class seek
 9                       treble damages and their cost of suit, including a reasonable attorney’s fee,
10                       pursuant to Section 16750(a) of the California Business and Professions Code.
11          162.    The Defendants have entered into an unlawful agreement in restraint of trade in
12   violation of Conn. Gen. Stat. § 35-26.
13                  a.      Defendants made contracts or engaged in a combination or conspiracy with
14                       each other by maintaining, limiting or discontinuing the production,
15                       manufacture, sale or supply of telescopes for the purpose of, and having the
16                       desired effect of, fixing, controlling or maintaining prices for telescopes within
17                       the intrastate commerce of Connecticut.
18                  b.      Class Members purchased telescopes within the State of Connecticut
19                       during the Class Period. But for Defendants’ conduct set forth herein, the price
20                       of telescopes would have been lower by an amount to be determined at trial.
21                  c.      Plaintiffs and Class Members were injured with respect to purchases of
22                       telescopes in Connecticut and are entitled to all forms of relief including actual
23                       damages, treble damages, treble damages, reasonable attorneys’ fees and costs,
24                       and injunctive relief.
25          163.    The Defendants have entered into an unlawful agreement in restraint of trade in
26   violation of the District of Columbia Code Annotated §§ 28-4501 et seq.
27                  a.      The Defendants’ combination or conspiracy had the following effects: (1)
28                       telescope price competition was restrained, suppressed and eliminated

                                                      42                     CLASS ACTION COMPLAINT
                                                                                 Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 46 of 81



 1                       throughout the District of Columbia; (2) telescope prices were raised, fixed,
 2                       maintained and stabilized at artificially high levels throughout the District of
 3                       Columbia; (3) Plaintiffs and members of the Damages Class were deprived of
 4                       free and open competition; and (4) Plaintiffs and members of the Damages
 5                       Class paid supracompetitive, artificially inflated prices for telescopes.
 6                  b.       During the Class Period, the Defendants’ illegal conduct substantially
 7                       affected District of Columbia commerce.
 8                  c.       As a direct and proximate result of the Defendants’ unlawful conduct,
 9                       Plaintiffs and members of the Damages Class have been injured in their
10                       business and property and are threatened with further injury.
11                  d.       By reason of the foregoing, the Defendants have entered into agreements in
12                       restraint of trade in violation of District of Columbia Code Ann. §§ 28-4501 et
13                       seq. Accordingly, Plaintiffs and members of the Damages Class seek all forms
14                       of relief available under District of Columbia Code Ann. §§ 28-4501 et seq.
15          164.    The Defendants have entered into an unlawful agreement in restraint of trade in
16   violation of the Illinois Antitrust Act, 740 ILCS 10/1, et seq.
17                  a.       Members of the Damages Class purchased telescopes within the State of
18                       Illinois during the Class Period. But for Defendants’ conduct set forth herein,
19                       the price for telescopes would have been lower in an amount to be determined
20                       at trial.
21                  b.       Under the Illinois Antitrust Act, indirect purchases have standing to
22                       maintain an action for damages based on the facts alleged in this Complaint.
23                       740 ILCS 10/7(2).
24                  c.       Defendants made contracts or engaged in a combination or conspiracy with
25                       each other, though they would have been competitors but for their prior
26                       agreement, for the purpose of fixing controlling or maintaining prices for
27                       telescopes sold and/or for allocating products and customers within the
28                       intrastate commerce of Illinois.

                                                       43                     CLASS ACTION COMPLAINT
                                                                                  Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 47 of 81



 1                 d.       Defendants further unreasonably restrained trade or commerce and
 2                      established, maintained or attempted to acquire monopoly power over the
 3                      market for telescopes in Illinois for the purpose of excluding competition in
 4                      violation of 740 ILCS 10/1 et seq.
 5          165.   The Defendants have entered into an unlawful agreement in restraint of trade in
 6   violation of the Iowa Code §§ 553.1 et seq.
 7                 a.       The Defendants’ combination or conspiracy had the following effects: (1)
 8                      telescope price competition was restrained, suppressed and eliminated
 9                      throughout Iowa; (2) telescope prices were raised, fixed, maintained and
10                      stabilized at artificially high levels throughout Iowa; (3) Plaintiffs and
11                      members of the Damages Class were deprived of free and open competition;
12                      and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
13                      artificially inflated prices for telescopes.
14                 b.       During the Class Period, the Defendants’ illegal conduct substantially
15                      affected Iowa commerce.
16                 c.       As a direct proximate result of the Defendants’ unlawful conduct, Plaintiffs
17                      and members of the Damages Class have been injured in their business and
18                      property and are threatened with further injury.
19                 d.       By reason of the foregoing, the Defendants have entered into agreements in
20                      restraint of trade in violation of Iowa Code §§ 553.1 et seq. Accordingly,
21                      Plaintiffs and members of the Damages Class seek all forms of relief available
22                      under Iowa Code §§ 553.1 et seq.
23          166.   The Defendants have entered into an unlawful agreement in restraint of trade in
24   violation of the Kansas Statutes Annotated, §§ 50-101 et seq.
25                 a.       The Defendants’ combination or conspiracy had the following effects: (1)
26                      telescope price competition was restrained, suppressed and eliminated
27                      throughout Kansas; (2) telescope prices were raised, fixed, maintained and
28                      stabilized at artificially high levels throughout Kansas; (3) Plaintiffs and

                                                       44                  CLASS ACTION COMPLAINT
                                                                              Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 48 of 81



 1                      members of the Damages Class were deprived of free and open competition;
 2                      and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
 3                      artificially inflated prices for telescopes.
 4                 b.       During the Class Period, the Defendants’ illegal conduct substantially
 5                      affected Kansas commerce.
 6                 c.       As a direct and proximate result of the Defendants’ unlawful conduct,
 7                      Plaintiffs and members of the Damages class have been injured in their
 8                      business and property and are threatened with further injury.
 9                 d.       By reason of the foregoing, the Defendants have entered into agreements in
10                      restraint of trade in violation of Kansas Stat. Ann. §§ 50-101 et seq.
11                      Accordingly, Plaintiffs and members of the Damages Class seek all forms of
12                      relief available under Kansas Stat. Ann. §§ 50-101 et seq.
13          167.   The Defendants have entered into an unlawful agreement in restraint of trade in
14   violation of the Maine Revised Statutes, Maine Rev. Stat. Ann. 10, §§ 1101 et seq.
15                 a.       The Defendants’ combination or conspiracy had the following effects: (1)
16                      telescope price competition was restrained, suppressed and eliminated
17                      throughout Maine; (2) telescope prices were raised, fixed, maintained and
18                      stabilized at artificially high levels throughout Maine; (3) Plaintiffs and
19                      members of the Damages Class were deprived of free and open competition;
20                      and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
21                      artificially inflated prices for telescopes.
22                 b.       During the Class Period, the Defendants’ illegal conduct substantially
23                      affected Maine commerce.
24                 c.       As a direct and proximate result of the Defendants’ unlawful conduct,
25                      Plaintiffs and members of the Damages Class have been injured in their
26                      business and property and are threatened with further injury.
27                 d.       By reason of the foregoing, the Defendants have entered into agreements in
28                      restraint of trade in violation of Maine Rev. Stat. Ann. 10, §§ 1101 et seq.

                                                       45                  CLASS ACTION COMPLAINT
                                                                               Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 49 of 81



 1                      Accordingly, Plaintiffs and members of the Damages Class seek all relief
 2                      available under Maine Rev. Stat. Ann. 10, §§ 1101 et seq.
 3          168.   The Defendants have entered into an unlawful agreement in restraint of trade in
 4   violation of Michigan Compiled Laws Annotated §§ 445.771 et seq.
 5                 a.       The Defendants’ combination or conspiracy had the following effects: (1)
 6                      telescope price competition was restrained, suppressed and eliminated
 7                      throughout Michigan; (2) telescope prices were raised, fixed, maintained and
 8                      stabilized at artificially high levels throughout Michigan; (3) Plaintiffs and
 9                      members of the Damages Class were deprived of free and open competition;
10                      and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
11                      artificially inflated prices for telescopes.
12                 b.       During the Class Period, the Defendants’ illegal conduct substantially
13                      affected Michigan commerce.
14                 c.       As a direct and proximate result of the Defendants’ unlawful conduct,
15                      Plaintiffs and members of the Damages Class have been injured in their
16                      business and property and are threatened with further injury.
17                 d.       By reason of the foregoing, the Defendants have entered into agreements in
18                      restraint of trade in violation of Michigan Comp. Laws Ann. §§ 445.771 et seq.
19                      Accordingly, Plaintiffs and members of the Damages Class seek all relief
20                      available under Michigan Comp. Laws Ann. §§ 445.771 et seq.
21          169.   The Defendants have entered into an unlawful agreement in restraint of trade in
22   violation of the Minnesota Annotated Statutes §§ 325D.49 et seq.
23                 a.       The Defendants’ combination or conspiracy had the following effects: (1)
24                      telescope price competition was restrained, suppressed and eliminated
25                      throughout Minnesota; (2) telescope prices were raised, fixed, maintained and
26                      stabilized at artificially high levels throughout Minnesota; (3) Plaintiffs and
27                      members of the Damages Class were deprived of free and open competition;
28

                                                       46                  CLASS ACTION COMPLAINT
                                                                               Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 50 of 81



 1                      and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
 2                      artificially inflated prices for telescopes.
 3                 b.       During the Class Period, the Defendants’ illegal conduct substantially
 4                      affected Minnesota commerce.
 5                 c.       As a direct and proximate result of the Defendants’ unlawful conduct,
 6                      Plaintiffs and members of the Damages Class have been injured in their
 7                      business and property and are threatened with further injury.
 8                 d.       By reason of the foregoing, the Defendants have entered into agreements in
 9                      restraint of trade in violation of Minnesota Stat. §§ 325D.49 et seq.
10                      Accordingly, Plaintiffs and members of the Damages Class seek all relief
11                      available under Minnesota Stat. §§ 325D.49 et seq.
12          170.   The Defendants have entered into an unlawful agreement in restraint of trade in
13   violation of the Mississippi Code Annotated §§ 75-21-1 et seq.
14                 a.       The Defendants’ combination or conspiracy had the following effects: (1)
15                      telescope price competition was restrained, suppressed and eliminated
16                      throughout Mississippi; (2) telescope prices were raised, fixed, maintained and
17                      stabilized at artificially high levels throughout Mississippi; (3) Plaintiffs and
18                      members of the Damages Class were deprived of free and open competition;
19                      and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
20                      artificially inflated prices for telescopes.
21                 b.       During the Class Period, the Defendants’ illegal conduct substantially
22                      affected Mississippi commerce.
23                 c.       As a direct and proximate result of the Defendants’ unlawful conduct,
24                      Plaintiffs and members of the Damages Class have been injured in their
25                      business and property and are threatened with further injury.
26                 d.       By reason of the foregoing, the Defendants have entered into agreements in
27                      restraint of trade in violation of Mississippi Code Ann. §§ 75-21-1 et seq.
28

                                                       47                  CLASS ACTION COMPLAINT
                                                                               Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 51 of 81



 1                      Accordingly, Plaintiffs and members of the Damages Class seek all relief
 2                      available under Mississippi Code Ann. §§ 75-21-1 et seq.
 3          171.   The Defendants have entered into an unlawful agreement in restraint of trade in
 4   violation of the Nebraska Revised Statutes §§ 59-801 et seq.
 5                 a.       The Defendants’ combination or conspiracy had the following effects: (1)
 6                      telescope price competition was restrained, suppressed and eliminated
 7                      throughout Nebraska; (2) telescope prices were raised, fixed, maintained and
 8                      stabilized at artificially high levels throughout Nebraska; (3) Plaintiffs and
 9                      members of the Damages Class were deprived of free and open competition;
10                      and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
11                      artificially inflated prices for telescopes.
12                 b.       During the Class Period, the Defendants’ illegal conduct substantially
13                      affected Nebraska commerce.
14                 c.       As a direct and proximate result of the Defendants’ unlawful conduct,
15                      Plaintiffs and members of the Damages Class have been injured in their
16                      business and property and are threatened with further injury.
17                 d.       By reason of the foregoing, the Defendants have entered into agreements in
18                      restraint of trade in violation of Nebraska Revised Statutes §§ 59-801 et seq.
19                      Accordingly, Plaintiffs and members of the Damages Class seek all relief
20                      available under Nebraska Revised Statutes §§ 59-801 et seq.
21          172.   The Defendants have entered into an unlawful agreement in restraint of trade in
22   violation of the Nevada Revised Statutes Annotated §§ 598A.010 et seq.
23                 a.       The Defendants’ combination or conspiracy had the following effects: (1)
24                      telescope price competition was restrained, suppressed and eliminated
25                      throughout Nevada; (2) telescope prices were raised, fixed, maintained and
26                      stabilized at artificially high levels throughout Nevada; (3) Plaintiffs and
27                      members of the Damages Class were deprived of free and open competition;
28

                                                       48                  CLASS ACTION COMPLAINT
                                                                               Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 52 of 81



 1                      and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
 2                      artificially inflated prices for telescopes.
 3                 b.       During the Class Period, the Defendants’ illegal conduct substantially
 4                      affected Nevada commerce.
 5                 c.       As a direct and proximate result of the Defendants’ unlawful conduct,
 6                      Plaintiffs and members of the Damages Class have been injured in their
 7                      business and property and are threatened with further injury.
 8                 d.       By reason of the foregoing, the Defendants have entered into agreements in
 9                      restraint of trade in violation of Nevada Rev. Stat. Ann. §§ 598A.010 et seq.
10                      Accordingly, Plaintiffs and members of the Damages Class seek all relief
11                      available under Nevada Rev. Stat. Ann. §§ 598A.010 et seq.
12          173.   The Defendants have entered into an unlawful agreement in restraint of trade in
13   violation of the New Hampshire Revised Statutes §§ 356:1 et seq.
14                 a.       The Defendants’ combination or conspiracy had the following effects: (1)
15                      telescope price competition was restrained, suppressed and eliminated
16                      throughout New Hampshire; (2) telescope prices were raised, fixed, maintained
17                      and stabilized at artificially high levels throughout New Hampshire; (3)
18                      Plaintiffs and members of the Damages Class were deprived of free and open
19                      competitions; and (4) Plaintiffs and members of the Damages Class paid
20                      supracompetitive, artificially inflated prices for telescopes.
21                 b.       During the Class Period, the Defendants’ illegal conduct substantially
22                      affected New Hampshire commerce.
23                 c.       As a direct and proximate result of the Defendants’ unlawful conduct,
24                      Plaintiffs and members of the Damages Class have been injured in their
25                      business and property and are threatened with further injury.
26                 d.       By reason of the foregoing, the Defendants have entered into agreements in
27                      restraint of trade in violation of New Hampshire Revised Statutes §§ 356:1, et
28

                                                       49                    CLASS ACTION COMPLAINT
                                                                                 Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 53 of 81



 1                      seq. Accordingly, Plaintiffs and members of the Damages Class seek all relief
 2                      available under New Hampshire Revised Statutes §§ 356:1 et seq.
 3          174.   The Defendants have entered into an unlawful agreement in restraint of trade in
 4   violation of the New Mexico Statutes Annotated §§ 57-1-1 et seq.
 5                 a.      The Defendants’ combination or conspiracy had the following effects: (1)
 6                      telescope price competition was restrained, suppressed and eliminated
 7                      throughout New Mexico; (2) telescope prices were raised, fixed, maintained
 8                      and stabilized at artificially high levels throughout New Mexico; (3) Plaintiffs
 9                      and members of the Damages Class were deprived of free and open
10                      competition; and (4) Plaintiffs and members of the Damages Class paid
11                      supracompetitive, artificially inflated prices for telescopes.
12                 b.      During the Class Period, the Defendants’ illegal conduct substantially
13                      affected New Mexico commerce.
14                 c.      As a direct and proximate result of the Defendants’ unlawful conduct,
15                      Plaintiffs and members of the Damages Class have been injured in their
16                      business and property and are threatened with further injury.
17                 d.      By reason of the foregoing, the Defendants have entered into agreements in
18                      restraint of trade in violation of New Mexico Stat. Ann. §§ 57-1-1 et seq.
19                      Accordingly, Plaintiffs and members of the Damages Class seek all relief
20                      available under New Mexico Stat. Ann. §§ 57-1-1 et seq.
21          175.   The Defendants have entered into an unlawful agreement in restraint of trade in
22   violation of the New York General Business Laws §§ 340 et seq.
23                 a.      The Defendants’ combination or conspiracy had the following effects: (1)
24                      telescope price competition was restrained, suppressed and eliminated
25                      throughout New York; (2) telescope prices were raised, fixed, maintained and
26                      stabilized at artificially high levels throughout New York; (3) Plaintiffs and
27                      members of the Damages Class were deprived of free and open competition;
28                      and (4) Plaintiffs and members of the Damages Class paid supracompetitive,

                                                      50                     CLASS ACTION COMPLAINT
                                                                                 Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 54 of 81



 1                       artificially inflated prices for telescopes when they purchased telescopes or
 2                       purchased products that were otherwise of lower quality than they would have
 3                       been absent the Defendants’ and their Co-Conspirators’ illegal acts or were
 4                       unable to purchase products that they otherwise would have purchased absent
 5                       the illegal conduct.
 6                  b.      During the Class Period, the Defendants’ illegal conduct substantially
 7                       affected New York commerce.
 8                  c.      As a direct and proximate result of the Defendants’ unlawful conduct,
 9                       Plaintiffs and members of the Damages Class have been injured in their
10                       business and property and are threatened with further injury.
11                  d.      By reason of the foregoing, the Defendants have entered into agreements in
12                       restraint of trade in violation of the New York Donnelly Act §§ 340 et seq. The
13                       conduct set forth above is a per se violation of the Act. Accordingly, Plaintiffs
14                       and members of the Damages Class seek all relief available under New York
15                       Gen. Bus. Law §§ 340 et seq.
16          176.    The Defendants have entered into an unlawful agreement in restraint of trade in
17   violation of the North Carolina General Statutes §§ 75-1 et seq.
18                  a.      The Defendants’ combination or conspiracy had the following effects: (1)
19                       telescope price competition was restrained, suppressed and eliminated
20                       throughout North Carolina; (2) telescope prices were raised, fixed, maintained
21                       and stabilized at artificially high levels throughout North Carolina; (3)
22                       Plaintiffs and members of the Damages Class were deprived of free and open
23                       competition; and (4) Plaintiffs and members of the Damages Class paid
24                       supracompetitive, artificially inflated prices for telescopes.
25                  b.      During the Class Period, the Defendants’ illegal conduct substantially
26                       affected North Carolina commerce.
27

28

                                                       51                     CLASS ACTION COMPLAINT
                                                                                  Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 55 of 81



 1                 c.      As a direct and proximate result of the Defendants’ unlawful conduct.
 2                      Plaintiffs and members of the Damages Class have been injured in their
 3                      business and property and are threatened with further injury.
 4                 d.      By reason of the foregoing, the Defendants have entered into agreements in
 5                      restraint of trade in violation of North Carolina Gen. Stat. §§ 75-1 et seq.
 6                      Accordingly, Plaintiffs and members of the Damages Class seek all relief
 7                      available under North Carolina Gen. Stat. §§ 75-1 et seq.
 8          177.   The Defendants have entered into an unlawful agreement in restraint of trade in
 9   violation of the North Dakota Century Code §§ 51-08.1-01 et seq.
10                 a.      The Defendants’ combination or conspiracy had the following effects: (1)
11                      telescope price competition was restrained, suppressed and eliminated
12                      throughout North Dakota; (2) telescope prices were raised, fixed, maintained
13                      and stabilized at artificially high levels throughout North Dakota; (3) Plaintiffs
14                      and members of the Damages Class were deprived of free and open
15                      competition; and (4) Plaintiffs and members of the Damages Class paid
16                      supracompetitive, artificially inflated prices for telescopes.
17                 b.      During the Class Period, the Defendants’ illegal conduct had a substantial
18                      effect on North Dakota commerce.
19                 c.      As a direct and proximate result of the Defendants’ unlawful conduct,
20                      Plaintiffs and members of the Damages class have been injured in their
21                      business and property and are threatened with further injury.
22                 d.      By reason of the foregoing, the Defendants have entered into agreements in
23                      restraint of trade in violation of North Dakota Cent. Code §§ 51-08.1-01 et seq.
24                      Accordingly, Plaintiffs and members of the Damages Class seek all relief
25                      available under North Dakota Cent. Code §§ 51-08.1-01 et seq.
26          178.   The Defendants have entered into an unlawful agreement in restraint of trade in
27   violation of the Oregon Revised Statutes §§ 646.705 et seq.
28

                                                      52                     CLASS ACTION COMPLAINT
                                                                                 Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 56 of 81



 1                 a.       The Defendants’ combination or conspiracy had the following effects: (1)
 2                      telescope price competition was restrained, suppressed and eliminated
 3                      throughout Oregon; (2) telescope prices were raised, fixed, maintained and
 4                      stabilized at artificially high levels throughout Oregon; (3) Plaintiffs and
 5                      members of the Damages Class were deprived of free and open competition;
 6                      and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
 7                      artificially inflated prices for telescopes.
 8                 b.       During the Class Period, the Defendants’ illegal conduct had a substantial
 9                      effect on Oregon commerce.
10                 c.       As a direct and proximate result of the Defendants’ unlawful conduct,
11                      Plaintiffs and members of the Damages Class have been injured in their
12                      business and property and are threatened with further injury. By reason of the
13                      following, the Defendants have entered into agreements in restraint of trade in
14                      violation of the Oregon Revised States §§ 646.705 et seq. Accordingly,
15                      Plaintiffs and members of the Damages Class seek all relief available under
16                      Oregon Revised Statutes §§ 646.705 et seq.
17          179.   The Defendants have entered into an unlawful agreement in restraint of trade in
18   violation of the South Dakota Codified Laws §§ 37-1-3.1 et seq.
19                 a.       The Defendants’ combination or conspiracy had the following effects: (1)
20                      telescope price competition was restrained, suppressed and eliminated
21                      throughout South Dakota; (2) telescope prices were raised, fixed, maintained
22                      and stabilized at artificially high levels throughout South Dakota; (3) Plaintiffs
23                      and members of the Damages Class were deprived of free and open
24                      competition; and (4) Plaintiffs and members of the Damages Class paid
25                      supracompetitive, artificially inflated prices for telescopes.
26                 b.       During the Class Period, the Defendants’ illegal conduct had a substantial
27                      effect on South Dakota commerce.
28

                                                       53                    CLASS ACTION COMPLAINT
                                                                                 Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 57 of 81



 1                 c.       As a direct and proximate result of the Defendants’ unlawful conduct,
 2                      Plaintiffs and members of the Damages Class have been injured in their
 3                      business and property and are threatened with further injury.
 4                 d.       By reason of the foregoing, the Defendants have entered into agreements in
 5                      restraint of trade in violation of South Dakota Codified Laws Ann. §§ 37-1 et
 6                      seq. Accordingly, Plaintiffs and members of the Damages Class seek all relief
 7                      available under South Dakota Codified Laws Ann. §§ 37-1 et seq.
 8          180.   The Defendants have entered into an unlawful agreement in restraint of trade in
 9   violation of the Tennessee Code Annotated §§ 47-25-101 et seq.
10                 a.       The Defendants’ combination or conspiracy had the following effects: (1)
11                      telescope price competition was restrained, suppressed and eliminated
12                      throughout Tennessee; (2) telescope prices were raised, fixed, maintained and
13                      stabilized at artificially high levels throughout Tennessee; (3) Plaintiffs and
14                      members of the Damages Class were deprived of free and open competition;
15                      and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
16                      artificially inflated prices for telescopes.
17                 b.       During the Class Period, the Defendants’ illegal conduct had a substantial
18                      effect on Tennessee commerce.
19                 c.       As a direct and proximate result of the Defendants’ unlawful conduct,
20                      Plaintiffs and members of the Damages Class have been injured in their
21                      business and property and are threatened with further injury.
22                 d.       By reason of the foregoing, the Defendants have entered into agreements in
23                      restraint of trade in violation of Tennessee Code Ann. §§ 47-25-101 et seq.
24                      Accordingly, Plaintiffs and members of the Damages Class seek all relief
25                      available under Tennessee Code Ann. §§ 47-25-101 et seq.
26          181.   The Defendants have entered into an unlawful agreement in restraint of trade in
27   violation of the Utah Code annotated §§ 76-10-3101 et seq.
28

                                                       54                  CLASS ACTION COMPLAINT
                                                                               Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 58 of 81



 1                 a.       The Defendants’ combination or conspiracy had the following effects: (1)
 2                      telescope price competition was restrained, suppressed and eliminated
 3                      throughout Utah; (2) telescope prices were raised, fixed, maintained and
 4                      stabilized at artificially high levels throughout Utah; (3) Plaintiffs and
 5                      members of the Damages Class were deprived of free and open competition;
 6                      and (4) Plaintiffs and members of the Damages Class paid supra-competitive,
 7                      artificially inflated prices for telescopes.
 8                 b.       During the Class Period, the Defendants’ illegal conduct had a substantial
 9                      effect on Utah commerce.
10                 c.       As a direct and proximate result of the Defendants’ unlawful conduct,
11                      Plaintiffs and members of the Damages Class have been injured in their
12                      business and property and are threatened with further injury.
13                 d.       By reason of the foregoing, the Defendants have entered into agreements in
14                      restraint of trade in violation of Utah Code Annotated §§ 76-10-3101 et seq.
15                      Accordingly, Plaintiffs and members of the Damages Class seek all relief
16                      available under Utah Code Annotated §§ 76-10-3101 et seq.
17          182.   The Defendants have entered into an unlawful agreement in restraint of trade in
18   violation of Vermont Stat. Ann. 9 §§ 2453 et seq.
19                 a.       The Defendants’ combination or conspiracy had the following effects: (1)
20                      telescope price competition was restrained, suppressed and eliminated
21                      throughout Vermont; (2) telescope prices were raised, fixed, maintained and
22                      stabilized at artificially high levels throughout Vermont; (3) Plaintiffs and
23                      members of the Damages Class were deprived of free and open competition;
24                      and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
25                      artificially inflated prices for telescopes.
26                 b.       During the Class Period, the Defendants’ illegal conduct had a substantial
27                      effect on Vermont commerce.
28

                                                       55                  CLASS ACTION COMPLAINT
                                                                               Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 59 of 81



 1                  c.      As a direct and proximate result of the Defendants’ unlawful conduct,
 2                       Plaintiffs and members of the Damages Class have been injured in their
 3                       business and property and are threatened with further injury.
 4                  d.      By reason of the foregoing, the Defendants have entered into agreements in
 5                       restraint of trade in violation of Vermont Stat. Ann. 9 §§ 2453 et seq.
 6                       Accordingly, Plaintiffs and members of the Damages Class seek all relief
 7                       available under Vermont Stat. Ann. 9 §§ 2453 et seq.
 8          183.    The Defendants have entered into an unlawful agreement in restraint of trade in
 9   violation of the West Virginia Code §§ 47-18-1 et seq.
10                  a.      The Defendants’ combination or conspiracy had the following effects: (1)
11                       telescope price competition was restrained, suppressed and eliminated
12                       throughout West Virginia; (2) telescope prices were raised, fixed, maintained
13                       and stabilized at artificially high levels throughout West Virginia; (3) Plaintiffs
14                       and members of the Damages Class were deprived of free and open
15                       competition; and (4) Plaintiffs and members of the Damages Class paid
16                       supracompetitive, artificially inflated prices for telescopes.
17                  b.      During the Class Period, the Defendants’ illegal conduct had a substantial
18                       effect on West Virginia commerce.
19                  c.      As a direct and proximate result of the Defendants’ unlawful conduct,
20                       Plaintiffs and members of the Damages Class have been injured in their
21                       business and property and are threatened with further injury.
22                  d.      By reason of the foregoing, the Defendants have entered into agreement sin
23                       restraint of trade in violation of West Virginia Code §§ 47-18-1 et seq.
24                       Accordingly, Plaintiffs and members of the Damages Class seek all relief
25                       available under West Virginia Code §§ 47-18-1 et seq.
26          184.    The Defendants have entered into an unlawful agreement in restraint of trade in
27   violation of Wisconsin Statutes §§ 133.01 et seq.
28

                                                       56                     CLASS ACTION COMPLAINT
                                                                                  Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 60 of 81



 1                 a.       The Defendants’ combination or conspiracy had the following effects: (1)
 2                      telescope price competition was restrained, suppressed and eliminated
 3                      throughout Wisconsin; (2) telescope prices were raised, fixed, maintained and
 4                      stabilized at artificially high levels throughout Wisconsin; (3) Plaintiffs and
 5                      members of the Damages Class were deprived of free and open competition;
 6                      and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
 7                      artificially inflated prices for telescopes.
 8                 b.       During the Class Period, the Defendants’ illegal conduct had a substantial
 9                      effect on Wisconsin commerce.
10                 c.       As a direct and proximate result of the Defendants’ unlawful conduct,
11                      Plaintiffs and members of the Damages Class have been injured in their
12                      business and property and are threatened with further injury.
13                 d.       By reason of the foregoing, the Defendants have entered into agreements in
14                      restraint of trade in violation of Wisconsin Stat. §§ 133.01 et seq. Accordingly,
15                      Plaintiffs and members of the Damages Class seek all relief available under
16                      Wisconsin Stat. §§ 133.01 et seq.
17          185.   Plaintiffs and members of the Damages Class in each of the above states have been
18   injured in their business and property by reason of the Defendants’ unlawful combination,
19   contract, conspiracy and agreement. Plaintiffs and members of the Damages Class have paid
20   more for telescopes than they otherwise would have paid in the absence of the Defendants’
21   unlawful conduct. This injury is the type the antitrust laws of the above states were designed to
22   prevent and flows from that which makes the Defendants’ conduct unlawful.
23          186.   In addition, the Defendants have profited significantly from the aforesaid
24   conspiracy. The Defendants’ profits derived from its anticompetitive conduct come at the expense
25   and detriment of the Plaintiffs and the members of the Damages Class.
26          187.   Accordingly, Plaintiffs and the members of the Damages Class in each of the
27   above jurisdictions seek damages (including statutory damages where applicable) to be trebled or
28

                                                       57                  CLASS ACTION COMPLAINT
                                                                               Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 61 of 81



 1   otherwise increased as permitted by a particular jurisdiction’s antitrust law, and costs of suit,
 2   including reasonable attorneys’ fees, to the extent permitted by the above state laws.
 3                                   SIXITH CLAIM FOR RELIEF
                             Violations of State Consumer Protection Laws
 4      (on behalf of Plaintiffs and the Damages Class or, Alternatively, on Behalf of the State
                                            Damages Classes)
 5

 6          188.     Plaintiffs incorporate by reference the allegations in the preceding paragraphs.
 7          189.     The Defendants engaged in unfair competition or unfair, unconscionable,
 8   deceptive or fraudulent acts or practices in violation of the state consumer protection statutes
 9   listed below.
10          190.     The Defendants have knowingly entered into an unlawful agreement in restraint of
11   trade in violation of the Arkansas Code Annotated § 4-88-101 et seq.
12                   a.      The Defendants knowingly agreed to, and did in fact, act in restraint of
13                        trade or commerce by affecting, fixing, controlling and/or maintaining at non-
14                        competitive and artificially inflated levels, the prices at which telescopes were
15                        sold, distributed or obtained in Arkansas and took efforts to conceal its
16                        agreements from Plaintiffs and members of the Damages Class.
17                   b.      The aforementioned conduct on the part of the Defendants constituted
18                        unconscionable and deceptive acts or practices in violations of Arkansas Code
19                        Annotated § 4-88-107(a)(10).
20                   c.      The Defendants’ unlawful conduct had the following effects: (1) price
21                        competition in the telescope market was restrained, suppressed and eliminated
22                        throughout Arkansas; (2) telescope prices were raised, fixed, maintained and
23                        stabilized at artificially high levels throughout Arkansas; (3) Plaintiffs and the
24                        members of the Damages Class were deprived of free and open competition;
25                        and (4) Plaintiffs and the members of the Damages Class paid
26                        supracompetitive, artificially inflated prices for telescopes.
27                   d.      During the Class Period, the Defendants’ illegal conduct substantially
28                        affected Arkansas commerce and consumers.

                                                        58                     CLASS ACTION COMPLAINT
                                                                                   Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 62 of 81



 1                 e.      As a direct and proximate result of the unlawful conduct of the Defendants,
 2                      Plaintiffs and the members of the Damages Class have been injured in their
 3                      business and property and are threatened with further injury.
 4                 f.      The Defendants have engaged in unfair competition or unfair or deceptive
 5                      acts or practices in violations of Arkansas Code Annotated § 4-88-107(a)(10)
 6                      and, accordingly, Plaintiffs and the Damages Class seek all relief available
 7                      under that statute.
 8          191.   The Defendants have engaged in unfair competition or unfair, unconscionable,
 9   deceptive or fraudulent acts or practices in violation of California Business and Professions Code
10   § 17200 et seq.
11                 a.      During the Class Period, the Defendants marketed, sold or distributed
12                      telescopes in California and committed and continued to commit acts of unfair
13                      competition as defined by Sections 17200 et seq. of the California Business
14                      and Professions Code by engaging in acts and practices specified above.
15                 b.      This claim is instituted pursuant to Sections 17203 and 17204 of the
16                      California Business and Professions Code to obtain restitution from the
17                      Defendants for acts, as alleged herein, that violated Section 17200 of the
18                      California Business and Professions Code, commonly known as the Unfair
19                      Competition Law.
20                 c.      The Defendants’ conduct as alleged herein violated Section 17200. The
21                      acts, omissions, misrepresentations, practices and non-disclosures of the
22                      Defendants, as alleged herein, constitute a common, continuous and continuing
23                      course of conduct of unfair, unlawful and/or fraudulent business acts or
24                      practices within the meaning of California Business and Professions Code
25                      § 172000 et seq. including, but not limited to, the following: (1) the violations
26                      of Section 1 of the Sherman Act as set forth above; (2) the violations of
27                      Section 2 of the Sherman Act as set forth above; and (3) the violations of
28

                                                     59                    CLASS ACTION COMPLAINT
                                                                               Case No. 5:20-cv-5400
     Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 63 of 81



 1                 Section 16720 et seq. of the California Business and Professions Code set forth
 2                 above.
 3            d.      The Defendants’ acts, omissions, misrepresentations, practices and
 4                 nondisclosures described above, whether or not in violation of Section 16720
 5                 et seq. of the California Business and Professions Code and whether or not
 6                 concerted or independent acts, are otherwise unfair, unconscionable, unlawful
 7                 or fraudulent.
 8            e.      The Defendants’ acts or practices are unfair to purchasers of telescopes in
 9                 the State of California within the meaning of Section 17200 of the California
10                 Business and Professions Code.
11            f.      The Defendants’ acts and practices are fraudulent or deceptive within the
12                 meaning of Section 172000 of the California Business and Professions Code.
13            g.      Plaintiffs and members of the Damages Class are entitled to full restitution
14                 and/or disgorgement of all revenues, earnings, profits, compensation and
15                 benefits that may have been obtained by the Defendants as a result of such
16                 business acts or practices.
17            h.      The illegal conduct alleged herein is continuing, and there is no indication
18                 that the Defendants will not continue such activity in the future.
19            i.      The unlawful and unfair business practices of the Defendants have caused
20                 and continue to cause Plaintiffs and members of the Damages Class to pay
21                 supracompetitive and artificially inflated prices for telescopes. Plaintiffs and
22                 members of the Damages Class suffered injury in fact and lost money or
23                 property as a result of such unfair competition.
24            j.      The conduct of the Defendants as alleged in this complaint violates Section
25                 17200 of the California Business and Professions Code.
26            k.      As alleged in this Complaint, the Defendants and their Co-Conspirators
27                 have been unjustly enriched as a result of their wrongful conduct and by the
28                 Defendants’ unfair competition. Plaintiffs and the members of the Damages

                                                 60                    CLASS ACTION COMPLAINT
                                                                           Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 64 of 81



 1                       Class are accordingly entitled to equitable relief including restitution and/or
 2                       disgorgement of all revenues, earnings, profits, compensation and benefits that
 3                       may have been obtained by the Defendants as a result of such business
 4                       practices pursuant to the California Business and Professions Code §§ 17203,
 5                       17204.
 6          192.    The Defendants have engaged in unfair competition or unfair, unconscionable or
 7   deceptive acts or practices in violation of District of Columbia Code § 28-3901 et seq.
 8                  a.      The Defendants agreed to, and did in fact, act in restraint of trade of
 9                       commerce by affecting, fixing, controlling and/or maintaining at artificial
10                       and/or non-competitive levels the prices at which telescopes were sold,
11                       distributed or obtained in the District of Columbia.
12                  b.      The foregoing conduct constitutes “unlawful trade practices” within the
13                       meaning of D.C. Code § 28-3904. Plaintiffs was not aware of the Defendants’
14                       price-fixing conspiracy and was therefore unaware that he was being unfairly
15                       and illegally overcharged. There was a gross disparity of bargaining power
16                       between the parties with respect to the price charged by the Defendants for
17                       telescopes. The Defendants had the sole power to set that price, and Plaintiffs
18                       had no power to negotiate a lower price. Moreover, Plaintiffs lacked any
19                       meaningful choice in purchasing telescopes because he was unaware of the
20                       unlawful overcharges and there was no alternative source of supply throughout
21                       which Plaintiffs could avoid the overcharges. The Defendants’ conduct with
22                       regard to sales of telescopes, including its illegal conspiracy to secretly fix the
23                       price of telescopes of supracompetitive levels and overcharge consumers, was
24                       substantively unconscionable because it was one-sided and unfairly benefited
25                       the Defendants at the expense of Plaintiffs and the public. The Defendants
26                       took grossly unfair advantage of Plaintiffs. The suppression of competition that
27                       has resulted from the Defendants’ conspiracy has ultimately resulted in
28

                                                       61                       CLASS ACTION COMPLAINT
                                                                                  Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 65 of 81



 1                       unconscionably higher prices for consumers so that there was a gross disparity
 2                       between the price paid and the value received for telescopes.
 3                  c.      The Defendants’ unlawful conduct had the following effects: (1) telescope
 4                       price competition was restrained, suppressed and eliminated throughout the
 5                       District of Columbia; (2) telescope prices were raised, fixed, maintained and
 6                       stabilized at artificially high levels throughout the District of Columbia; (3)
 7                       Plaintiffs and the Damages Class were deprived of free and open competition;
 8                       and (4) Plaintiffs and the Damages Class paid supracompetitive, artificially
 9                       inflated prices for telescopes.
10                  d.      As a direct and proximate result of the Defendants’ unlawful conduct,
11                       Plaintiffs and members of the Damages Class have been injured and are
12                       threatened with further injury. The Defendants have engaged in unfair
13                       competition or unfair or deceptive acts or practices in violation of District of
14                       Columbia Code § 28-3901 et seq. and, accordingly, Plaintiffs and members of
15                       the Damages Class seek all relief available under that statute.
16          193.    The Defendants have engaged in unfair competition or unfair, unconscionable or
17   deceptive acts or practices in violation of the Florida Deceptive and Unfair Trade Practices Act,
18   Fla. Stat. §§ 501.201 et seq.
19                  a.      The Defendants’ unlawful conduct had the following effects: (1) telescope
20                       price competition was restrained, suppressed and eliminated throughout
21                       Florida; (2) telescope prices were raised, fixed, maintained and stabilized at
22                       artificially high prices throughout Florida; (3) Plaintiffs and members of the
23                       Damages Class were deprived of free and open competition; and (4) Plaintiffs
24                       and members of the Damages Class paid supracompetitive, artificially inflated
25                       prices for telescopes.
26                  b.      During the Class Period, the Defendants’ illegal conduct substantially
27                       affected Florida commerce and consumers.
28

                                                       62                    CLASS ACTION COMPLAINT
                                                                                 Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 66 of 81



 1                  c.      As a direct and proximate result of the Defendants’ unlawful conduct,
 2                       Plaintiffs and members of the Damages Class have been injured and are
 3                       threatened with further injury.
 4                  d.      The Defendants have engaged in unfair competition or unfair or deceptive
 5                       acts or practices in violation of Florida Stat. § 501.201 et seq., and,
 6                       accordingly, Plaintiffs and members of the Damages Class seek all relief
 7                       available under the statute.
 8          194.    The Defendants have engaged in unfair competition or unfair, unconscionable or
 9   deceptive acts or practices in violation of the Hawaii Revised Statutes Annotated §§ 480-1 et seq.
10                  a.      The Defendants’ unlawful conduct had the following effects: (1) telescope
11                       price competition was restrained, suppressed and eliminated throughout
12                       Hawaii; (2) telescope prices were raised, fixed, maintained and stabilized at
13                       artificially high levels throughout Hawaii; (3) Plaintiffs and members of the
14                       Damages Class were deprived of free and open competition; and (4) Plaintiffs
15                       and members of the Damages Class paid supracompetitive, artificially inflated
16                       prices for telescopes.
17                  b.      During the Class Period, the Defendants’ illegal conduct substantially
18                       affected Hawaii commerce and consumers.
19                  c.      As a direct and proximate result of the Defendants’ unlawful conduct,
20                       Plaintiffs and members of the Damages Class have been injured and are
21                       threatened with future injury.
22                  d.      The Defendants have engaged in unfair competition or unfair and deceptive
23                       acts or practices in violation of Hawaii Rev. Stat. § 480 et seq., and,
24                       accordingly, Plaintiffs and members of the Damages Class seek all relief
25                       available under that statute.
26          195.    The Defendants have engaged in unfair competition or unfair, unconscionable or
27   deceptive acts or practices in violation of Mass. G.L. c. 93A, § 2.
28

                                                         63                CLASS ACTION COMPLAINT
                                                                              Case No. 5:20-cv-5400
     Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 67 of 81



 1            a.       The Defendants were engaged in trade or commerce as defined by G.L. c.
 2                 93A.
 3            b.       The Defendants agreed to and did in fact act in restraint of trade or
 4                 commerce in a market which includes Massachusetts by affecting, fixing,
 5                 controlling and/or maintaining at artificial and non-competitive levels the
 6                 prices at which telescopes were sold, distributed or obtained in Massachusetts
 7                 and took efforts to conceal its agreements from Plaintiffs and members of the
 8                 Damages Class.
 9            c.       The Defendants’ unlawful conduct had the following effects: (1) telescope
10                 price competition was restrained, suppressed and eliminated throughout
11                 Massachusetts; (2) telescope prices were raised, fixed, maintained and
12                 stabilized at artificially high levels throughout Massachusetts; (3) Plaintiffs and
13                 members of the Damages Class were deprived of free and open competition;
14                 and (4) Plaintiffs and members of the Damages Class paid supracompetitive,
15                 artificially inflated prices for telescopes.
16            d.       As a direct and proximate result of the Defendants’ unlawful conduct,
17                 Plaintiffs and members of the Damages Class were injured and are threatened
18                 with further injury.
19            e.       The Defendants have been or will be serviced with a demand letter in
20                 accordance with G.L. c. 93A § 9 or, upon information and belief, such service
21                 of a demand letter was unnecessary due to the Defendants not maintaining a
22                 place of business within the Commonwealth of Massachusetts or not keeping
23                 assets within the Commonwealth. More than thirty days has passed since such
24                 demand letters were served, and each of the Defendants has failed to make a
25                 reasonable settlement offer.
26            f.       By reason of the foregoing, the Defendants engaged in unfair competition
27                 and unfair or deceptive acts or practices in violation of G.L. c. 93A § 2. The
28                 Defendants and their Co-Conspirators’ violations of Chapter 93A were

                                                  64                    CLASS ACTION COMPLAINT
                                                                           Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 68 of 81



 1                       knowing or willful, entitling Plaintiffs and members of the Damages Class to
 2                       multiple damages.
 3          196.    The Defendants have engaged in unfair competition or unfair, unconscionable or
 4   deceptive acts or practices in violation of the Missouri Merchandising Practices Act, Mo. Rev.
 5   Stat. § 407.010 et seq.
 6                  a.         Plaintiffs and the Damages Class purchased telescopes for personal, family
 7                       or household purposes.
 8                  b.         The Defendants engaged in the conduct described herein in connection
 9                       with the sale of telescopes in trade or commerce in a market that includes
10                       Missouri.
11                  c.         The Defendants agreed to and did in fact affect, fix, control and/or
12                       maintain at artificial and non-competitive levels the price at which telescopes
13                       were sold, distributed or obtained in Missouri, which conduct constituted
14                       unfair practices in that it was unlawful under federal and state law, violated
15                       public policy, was unethical, oppressive and unscrupulous, and caused
16                       substantial injury to Plaintiffs and members of the Damages Class.
17                  d.         The Defendants concealed, suppressed and omitted to disclose material
18                       facts to Plaintiffs and members of the Damages Class concerning its unlawful
19                       activities and artificially inflated prices for telescopes.       It concealed,
20                       suppressed and omitted facts that would have been important to Plaintiffs and
21                       members of the Damages Class as they related to the cost of telescopes they
22                       purchased.
23                  e.         The Defendants misrepresented the real cause of price increases and/or the
24                       absence of price reductions in telescopes by making public statements that
25                       were not in accord with the facts.
26                  f.         The Defendants’ statements and conduct concerning the price of telescopes
27                       were deceptive as they had the tendency or capacity to mislead Plaintiffs and
28

                                                       65                    CLASS ACTION COMPLAINT
                                                                                Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 69 of 81



 1                      members of the Damages Class to believe that they were purchasing telescopes
 2                      at prices established by a free and fair market.
 3                 g.      The Defendants’ unlawful conduct had the following effects: (1) telescope
 4                      price competition was restrained, suppressed and eliminated throughout
 5                      Missouri; (2) telescope prices were raised, fixed, maintained and stabilized at
 6                      artificially high levels throughout Missouri; (3) Plaintiffs and members of the
 7                      Damages Class were deprived of free and open competition; and (4) Plaintiffs
 8                      and members of the Damages Class paid supracompetitive, artificially inflated
 9                      prices for telescopes.
10                 h.      The foregoing acts and practices constituted unlawful practices in violation
11                      of the Missouri Merchandising Practices Act.
12                 i.      As a direct and proximate result of the above-described unlawful practices,
13                      Plaintiffs and members of the Damages Class suffered ascertainable loss of
14                      money or property.
15                 j.      Accordingly, Plaintiffs and members of the Damages Class seek all relief
16                      available under Missouri’s Merchandising Practices Act, specifically Mo. Rev.
17                      Sat. § 407.020, which prohibits “the act, use or employment by any person of
18                      any deception, fraud, false pretense, false premise, misrepresentation, unfair
19                      practice or the concealment, suppression or omission of any material fact in
20                      connection with the sale or advertisement of any merchandise in trade or
21                      commerce, . . .” as further interpreted by the Missouri Code of State
22                      Regulations, 15 CSR 60-7.010 et seq., 15 CSR 60-8.010 et seq., 15 CSR 60-
23                      9.010 et seq., and Mo. Rev. Stat. § 407.025, which provides for the relief
24                      sought in this count.
25          197.   The Defendants have engaged in unfair competition or unfair, unconscionable or
26   deceptive acts or practices in violation of the Montana Consumer Protection Act of 1973, Mont.
27   Code §§ 30-14-101 et seq.
28

                                                      66                   CLASS ACTION COMPLAINT
                                                                              Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 70 of 81



 1                  a.      The Defendants’ unlawful conduct had the following effects: (1) telescope
 2                       price competition was restrained, suppressed and eliminated throughout
 3                       Montana; (2) telescope prices were raised, fixed, maintained and stabilized at
 4                       artificially high levels throughout Montana; (3) Plaintiffs and members of the
 5                       Damages Class were deprived of free and open competition; and (4) Plaintiffs
 6                       and members of the Damages Class paid supracompetitive, artificially inflated
 7                       prices for telescopes.
 8                  b.      During the Class Period, the Defendants’ illegal conduct substantially
 9                       affected Montana commerce and consumers.
10                  c.      As a direct and proximate result of the Defendants’ unlawful conduct,
11                       Plaintiffs and members of the Damages Class have been injured and are
12                       threatened with further injury.
13                  d.      The Defendant have engaged in unfair competition or unfair or deceptive
14                       acts or practices in violation of Mont. Code §§ 30-14-101 et seq., and,
15                       accordingly, Plaintiffs and members of the Damages Class seek all relief
16                       available under that statute.
17          198.    The Defendants have engaged in unfair competition or unfair, unconscionable or
18   deceptive acts or practices in violation of the New Mexico Stat. § 57-12-1 et seq.
19                  a.      The Defendants agreed to and did in fact act in restraint of trade or
20                       commerce by affecting, fixing, controlling and/or maintaining at non-
21                       competitive and artificially inflated levels the prices at which telescopes were
22                       sold, distributed or obtained in New Mexico and took efforts to conceal its
23                       agreements from Plaintiffs and members of the Damages Class.
24                  b.      The aforementioned conduct on the part of the Defendants constituted
25                       “unconscionable trade practices” in violation of N.M.S.A. Stat. § 57-12-3 in
26                       that such conduct inter alia resulted in a gross disparity between the value
27                       received by Plaintiffs and the members of the Damages Class and the prices
28                       paid by them for telescopes as set forth in N.MS.A. § 57-12-2E. Plaintiffs were

                                                         67                 CLASS ACTION COMPLAINT
                                                                               Case No. 5:20-cv-5400
     Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 71 of 81



 1                 not aware of the Defendants’ price fixing conspiracy and were therefore
 2                 unaware that they were being unfairly and illegally overcharged. There was a
 3                 gross disparity of bargaining power between parties with respect to the prices
 4                 charged by the Defendants for telescopes. The Defendants had the sole power
 5                 to set that price and Plaintiffs had no power to negotiate a lower price.
 6                 Moreover, Plaintiffs lacked any meaningful choice on purchasing telescopes
 7                 because they were unaware of the unlawful overcharge and there was no
 8                 alternative source of supply through which Plaintiffs could avoid the
 9                 overcharges. The Defendants’ conduct with regard to sales of telescopes,
10                 including its illegal conspiracy to secretly fix the price of telescopes at
11                 supracompetitive levels and overcharge consumers, was substantially
12                 unconscionable because it was one-sided and unfairly benefited the Defendants
13                 at the expense of Plaintiffs and the public. The Defendants took grossly unfair
14                 advantage of Plaintiffs. The suppression of competition that resulted from the
15                 Defendants’ conspiracy has ultimately resulted in unconscionably higher prices
16                 for consumers so that there was a gross disparity between the price paid and
17                 the value received for telescopes.
18            c.       The Defendants’ unlawful conduct had the following effects: (1) telescope
19                 price competition was restrained, suppressed and eliminated throughout New
20                 Mexico; (2) telescope prices were raised, fixed, maintained and stabilized at
21                 artificially high levels throughout New Mexico; (3) Plaintiffs and the members
22                 of the Damages Class were deprived of free and open competition; and (4)
23                 Plaintiffs and the members of the Damages Class paid supracompetitive,
24                 artificially inflated prices for telescopes.
25            d.       During the Class Period, the Defendants’ illegal conduct substantially
26                 affected New Mexico commerce and consumers.
27

28

                                                  68                 CLASS ACTION COMPLAINT
                                                                         Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 72 of 81



 1                  e.      As a direct and proximate result of the unlawful conduct of the Defendants,
 2                       Plaintiffs and members of the Damages Class have been injured and are
 3                       threatened with further injury.
 4                  f.      The Defendants have engaged in unfair competition or unfair or deceptive
 5                       acts or practices in violation of New Mexico Stat. § 57-12-1 et seq., and,
 6                       accordingly, Plaintiffs and members of the Damages Class seek all relief
 7                       available under that statute.
 8          199.    The Defendants engaged in unfair competition or unfair, unconscionable or
 9   deceptive acts or practices in violation of N.Y. Gen. Bus. Law § 349 et seq.
10                  a.      The Defendants agreed to and did in fact act in restraint of trade or
11                       commerce by affecting, fixing, controlling and/or maintaining at artificial and
12                       non-competitive levels the prices at which telescopes were sold, distributed or
13                       obtained in New York and took efforts to conceal its agreements from
14                       Plaintiffs and the Damages Class.
15                  b.      The Defendants and their Co-Conspirators made public statements about
16                       the prices of telescopes and products containing telescopes that the Defendants
17                       knew would be seen by New York consumers; such statements either omitted
18                       material information that rendered the statements that they made materially
19                       misleading or affirmatively misrepresented the real cause of price increases for
20                       telescopes and products containing telescopes; and the Defendants alone
21                       possessed material information that was relevant to consumers but failed to
22                       provide the information.
23                  c.      Because of the Defendants’ unlawful trade practices in the State of New
24                       York, New York consumer class members who indirectly purchased telescopes
25                       were misled to believe that they were paying a fair price for telescopes or the
26                       price increase for telescopes were for valid business reasons, and similarly
27                       situated consumers were potentially affected by the Defendants’ conspiracy.
28

                                                         69                 CLASS ACTION COMPLAINT
                                                                               Case No. 5:20-cv-5400
     Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 73 of 81



 1            d.      The Defendants knew that their unlawful trade practices with respect to
 2                 pricing telescopes would have an impact on New York consumers and not just
 3                 the Defendants’ direct customers.
 4            e.      The Defendants knew that their unlawful trade practices with respect to
 5                 pricing telescopes would have a broad impact, causing consumer class
 6                 members who indirectly purchased telescopes to be injured by paying more for
 7                 telescopes than they would have paid in the absence of the Defendants’
 8                 unlawful trade acts and practices.
 9            f.      The conduct of the Defendants described herein constitutes consumer-
10                 oriented deceptive acts or practices within the meaning of N.Y. Gen. Bus. Law
11                 § 349, which resulted in consumer injury and broad adverse impact on the
12                 public at large and harmed the public interest of New York State in an honest
13                 marketplace in which economic activity is conducted in a competitive manner.
14            g.      The Defendants’ unlawful conduct had the following effects: (1) telescope
15                 price competition was restrained, suppressed and eliminated throughout New
16                 York; (2) telescope prices were raised, fixed, maintained and stabilized at
17                 artificially high levels throughout New York; (3) Plaintiffs and members of the
18                 Damages Class were deprived of free and open competition; and (4) Plaintiffs
19                 and members of the Damages Class paid supra competitive, artificially inflated
20                 prices for telescopes.
21            h.      During the Class Period, the Defendants marketed, sold or distributed
22                 telescopes in New York, and the Defendants’ illegal conduct substantially
23                 affected New York commerce and consumers.
24            i.      During the Class Period, each of the Defendants named herein, directly or
25                 indirectly and through affiliates they dominated and controlled, manufactured,
26                 sold and/or distributed telescopes in New York.
27            j.      Plaintiffs and members of the Damages Class seek all relief available
28                 pursuant to N.Y. Gen. Bus. Law. § 349(h).

                                                70                   CLASS ACTION COMPLAINT
                                                                         Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 74 of 81



 1          200.    The Defendants have engaged in unfair competition or unfair, unconscionable or
 2   deceptive acts or practices in violation of North Carolina Gen. Stat. § 75-1.1 et seq.
 3                  a.       The Defendants agreed to and did in fact act in restraint of trade or
 4                       commerce by affecting, fixing, controlling and/or maintaining at artificial and
 5                       non-competitive levels the prices at which telescopes were sold, distributed or
 6                       obtained in North Carolina and took efforts to conceal its agreements from
 7                       Plaintiffs and members of the Damages Class.
 8                  b.       The Defendants’ price-fixing conspiracy could not have succeeded absent
 9                       deceptive conduct by the Defendants to cover up their illegal acts. Secrecy was
10                       integral to the formation, implementation and maintenance of the Defendants’
11                       price-fixing conspiracy. The Defendants committed inherently deceptive and
12                       self-concealing actions of which Plaintiffs could not possibly have been aware.
13                       The Defendants and their Co-Conspirators publicly provided pretextual and
14                       false justifications regarding their price increases. The Defendants’ public
15                       statements concerning the price of telescopes created the illusion of
16                       competitive pricing controlled by market forces rather than supracompetitive
17                       pricing driven by the Defendants’ illegal conspiracy. Moreover, the Defendants
18                       deceptively concealed their unlawful activities by mutually agreeing not to
19                       divulge the existence of the conspiracy to outsiders, conducting meetings and
20                       conversations in secret, confining the plan to a small group of higher-level
21                       officials at each company and avoiding the creation of documents which would
22                       reveal the antitrust violations.
23                  c.       The conduct of the Defendants described herein constitutes consumer-
24                       oriented deceptive acts or practices within the meaning of North Carolina law
25                       which resulted in consumer injury and broad adverse impact on the public at
26                       large and harmed the public interest of North Carolina consumers in an honest
27                       marketplace in which economic activity is conducted in a competitive manner.
28

                                                        71                  CLASS ACTION COMPLAINT
                                                                                Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 75 of 81



 1                 d.       The Defendants’ unlawful conduct had the following effects: (1) telescope
 2                      price competition was restrained, suppressed and eliminated throughout North
 3                      Carolina; (2) telescope prices were raised, fixed, maintained and stabilized at
 4                      artificially high levels throughout North Carolina; (3) Plaintiffs and members
 5                      of the Damages Class were deprived of free and open competition; and (4)
 6                      Plaintiffs and members of the Damages Class paid supracompetitive,
 7                      artificially inflated prices for telescopes.
 8                 e.       During the Class Period, the Defendants marketed, sold or distributed
 9                      telescopes in North Carolina, and the Defendants’ illegal conduct substantially
10                      affected North Carolina commerce and consumers.
11                 f.       During the Class Period, the Defendants, directly or directly and through
12                      affiliates they dominated and controlled, manufactured, sold and/or distributed
13                      telescopes in North Carolina.
14                 g.       Plaintiffs and members of the Damages Class seek actual damages for their
15                      injuries caused by these violations in an amount to be determined at trial, and
16                      they are threatened with further injury. The Defendants have engaged in unfair
17                      competition or unfair or deceptive acts or practices in violation of North
18                      Carolina Gen. Stat. § 75-1.1 et seq., and, accordingly, Plaintiffs and members
19                      of the Damages Class seek all relief available under that statute.
20          201.   The Defendants have engaged in unfair competition or unfair, unconscionable or
21   deceptive acts or practices in violation of the Rhode Island Unfair Trade Practice and Consumer
22   Protection Act, R.I. Gen. Laws §§ 6-13.1-1 et seq.
23                 a.       Plaintiffs and members of the Damages Classes purchased telescopes for
24                      personal, family or household purposes.
25                 b.       The Defendants agreed to and did in fact act in restraint of trade or
26                      commerce in a market that includes Rhode Island by affecting, fixing,
27                      controlling and/or maintaining at artificial and non-competitive levels the
28                      prices at which telescopes were sold, distributed or obtained in Rhode Island.

                                                       72                   CLASS ACTION COMPLAINT
                                                                                Case No. 5:20-cv-5400
     Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 76 of 81



 1            c.       The Defendants deliberately failed to disclose material facts to Plaintiffs
 2                 and members of the Damages Class concerning its unlawful activities and
 3                 artificially inflated prices for telescopes. The Defendants owed a duty to
 4                 disclose such facts, and, considering the relative lack of sophistication of the
 5                 average, non-business consumer, it breached that duty by its silence. The
 6                 Defendants misrepresented to all consumer during the Class Period that its
 7                 telescope prices were competitive and fair.
 8            d.       The Defendants’ unlawful conduct had the following effects: (1) telescope
 9                 price competition was restrained, suppressed and eliminated throughout Rhode
10                 Island; (2) telescope prices were raised, fixed, maintained and stabilized at
11                 artificially high levels throughout Rhode Island; (3) Plaintiffs and members of
12                 the Damages Class were deprived of free and open competition; and (4)
13                 Plaintiffs and members of the Damages Class paid supracompetitive,
14                 artificially inflated prices for telescopes.
15            e.       As a direct and proximate result of the Defendants’ violations of law,
16                 Plaintiffs and members of the Damages Class suffered an ascertainable loss of
17                 money or property as a result of the Defendants’ use or employment of
18                 unconscionable and deceptive commercial practices as set forth above. That
19                 loss was caused by the Defendants’ willful and deceptive conduct as described
20                 herein.
21            f.       The Defendants’ deception, including its affirmative misrepresentations
22                 and omissions concerning the price of telescopes, likely misled all consumers
23                 acting reasonably under the circumstances to believe that they were purchasing
24                 telescopes at prices set by a free and fair market. The Defendants’ affirmative
25                 misrepresentations and omissions constitute information important to Plaintiffs
26                 and members of the Damages Class as they related to the cost of telescopes
27                 they purchased. The Defendants have engaged in unfair competition or unfair
28                 or deceptive acts or practices in violation of Rhode Island Gen. Laws § 6-13.1-

                                                  73                  CLASS ACTION COMPLAINT
                                                                         Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 77 of 81



 1                       1 et seq., and, accordingly, Plaintiffs and members of the Damages Class seek
 2                       all relief available under that statute.
 3          202.    The Defendants have engaged in unfair competition or unfair, unconscionable or
 4   deceptive acts or practices in violation of South Carolina Unfair Trade Practices Act, S.C. Code
 5   Ann. §§ 39-5-10 et seq.
 6                  a.       The Defendants’ combination of conspiracy had the following effects: (1)
 7                       telescope price competition was restrained, suppressed and eliminated
 8                       throughout South Carolina; (2) telescope prices were raised, fixed, maintained
 9                       and stabilized at artificially high levels throughout South Carolina; (3)
10                       Plaintiffs and members of the Damages Class were deprived of free and open
11                       competition; and (4) Plaintiffs and members of the Damages Class paid
12                       supracompetitive, artificially inflated prices for telescopes.
13                  b.       During the Class Period, the Defendants’ illegal conduct had a substantial
14                       effect on South Carolina commerce.
15                  c.       As a direct and proximate result of the Defendants’ unlawful conduct,
16                       Plaintiffs and members of the Damages Class have been injured in their
17                       business and property and are threatened with further injury.
18                  d.       The Defendants have engaged in unfair competition or unfair or deceptive
19                       acts or practices in violation of S.C. Code Ann. §§ 39-5-10 et seq., and,
20                       accordingly, Plaintiffs and the members of the Damages Class seek all relief
21                       available under that statute.
22          203.    The Defendants have engaged in unfair competition or unfair, unconscionable or
23   deceptive acts or practices in violation of 9 Vermont § 2451 et seq.
24                  a.       Defendants agreed to and did in fact act in restraint of trade or commerce
25                       in a market that includes Vermont by affecting, fixing, controlling and/or
26                       maintaining at artificial and non-competitive levels the prices at which
27                       telescopes were sold, distributed or obtained in Vermont.
28

                                                         74                   CLASS ACTION COMPLAINT
                                                                                  Case No. 5:20-cv-5400
     Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 78 of 81



 1            b.      The Defendants deliberately failed to disclose material facts to Plaintiffs
 2                 and members of the Damages Class concerning its unlawful activities and
 3                 artificially inflated prices for telescopes. The Defendants owed a duty to
 4                 disclose such facts, and, considering the relative lack of sophistication of the
 5                 average, non-business consumer, the Defendants breached that duty by its
 6                 silence. The Defendants misrepresented to all consumers during the Class
 7                 Period that its telescope prices were competitive and fair.
 8            c.      The Defendants’ unlawful conduct had the following effects: (1) telescope
 9                 price competition was restrained, suppressed and eliminated throughout
10                 Vermont; (2) telescope prices were raised, fixed, maintained and stabilized at
11                 artificially high levels throughout Vermont; (3) Plaintiffs and members of the
12                 Damages Class were deprived of free and open competition; and (4) Plaintiffs
13                 and members of the Damages Class paid supracompetitive, artificially inflated
14                 prices for telescopes.
15            d.      As a direct and proximate result of the Defendants’ violations of law,
16                 Plaintiffs and members of the Damages Class suffered an ascertainable loss of
17                 money or property as a result of the Defendants’ use or employment of
18                 unconscionable and deceptive commercial practices as set forth above. That
19                 loss was caused by the Defendants’ willful and deceptive conduct as described
20                 herein.
21            e.      The Defendants’ deception, including its affirmative misrepresentations
22                 and omissions concerning the prices of telescopes, likely misled all purchasers
23                 acting reasonably under the circumstances to believe that they were purchasing
24                 telescopes at prices set by a free and fair market. The Defendants’ misleading
25                 conduct and unconscionable activities constitute unfair competition or unfair or
26                 deceptive acts or practices in violation of 9 Vermont § 2453 et seq., and,
27                 accordingly, Plaintiffs and members of the Damages Class seek all relief
28                 available under that statute.

                                                   75                  CLASS ACTION COMPLAINT
                                                                           Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 79 of 81



 1                                 SEVENTH CLAIM FOR RELIEF
                                          Unjust Enrichment
 2      (on behalf of Plaintiffs and the Damages Class or, Alternatively, on Behalf of the State
                                           Damages Classes)
 3

 4            204.   Plaintiffs incorporate by reference the allegations in the preceding paragraphs.

 5            205.   Plaintiffs bring this claim under the laws of each of the Indirect Purchaser States.

 6            206.   As a result of its unlawful conduct described above, the Defendants have and will

 7   continue to be unjustly enriched. The Defendants have been unjustly enriched by the receipt of, at

 8   a minimum, unlawfully inflated prices and unlawful profits on sales of telescopes.

 9            207.   The Defendants have benefited from its unlawful acts, and it would be inequitable

10   for the Defendants to be permitted to retain any of the ill-gotten gains resulting from the

11   overpayments made by Plaintiffs and by the members of the Damages Class for telescopes.

12            208.   Plaintiffs and the members of the Damages Class are entitled to the amount of the

13   Defendants’ ill-gotten gains resulting from its unlawful, unjust and inequitable conduct. Plaintiffs

14   and the members of the Damages Class are entitled to the establishment of a constructive trust

15   consisting of all ill-gotten gains from which Plaintiffs and the members of the Damages Class

16   may make claims on a pro rata basis.

17            209.   Pursuit of any remedies against the firms from which Plaintiffs and the members

18   of the Damages Class purchased telescopes subject to the Defendants’ conspiracy would have

19   been futile.

20                                        PRAYER FOR RELIEF

21            210.   WHEREFORE, Plaintiffs and members of the Classes pray for relief as set forth

22   below:

23            211.   Certification of the action as a class action pursuant to Federal Rule of Civil

24   Procedure 23, and appointment of Plaintiffs as a Class Representatives and their counsel of record

25   as Class Counsel;

26            212.   A declaration that Defendants’ conduct constituted an unlawful restraint of trade in

27   violation of the federal and state statutes alleged herein and that Defendants are liable for the

28   conduct or damage inflicted by any other co-conspirator.

                                                      76                     CLASS ACTION COMPLAINT
                                                                                 Case No. 5:20-cv-5400
       Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 80 of 81



 1           213.       Restitution and/or damages to Class members for their purchases of telescopes at
 2   inflated prices;
 3           214.       Damages to the maximum extent allowed as provided by the statutes cited herein;
 4           215.       Pre-judgment and post-judgment interest on such monetary relief;
 5           216.       Equitable relief in the form of restitution and/or disgorgement of all unlawful or
 6   illegal profits received by Defendants as a result of the anticompetitive conduct alleged herein;
 7           217.       An injunction against Defendants, their affiliates, successors, transferees,
 8   assignees, and other officers, directors, partners, agents and employees thereof, and all other
 9   persons acting or claiming to act on their behalf or in concert with them from in any manner
10   continuing, maintaining, or renewing the conduct, contract, conspiracy, or combination alleged
11   herein, or from entering into any other contract, conspiracy, or combination having a similar
12   purpose or effect, and from adopting or following any practice, plan, program or device having a
13   similar purpose or effect.
14           218.       The costs of bringing this suit, including reasonable attorneys’ fees; and
15           219.       All other relief to which Plaintiffs and members of the Classes may be entitled at
16   law or in equity.
17                                               JURY DEMAND
18           Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs, on behalf of themselves and the
19   proposed Classes, demands a trial by jury on all issues so triable.
20
     Dated: August 4, 2020                            Respectfully submitted,
21

22                                             By:            /s/ Lin Y. Chan
23
                                                      Eric B. Fastiff (SBN 182260)
24                                                    efastiff@lchb.com
                                                      Lin Y. Chan (SBN 255027)
25                                                    lchan@lchb.com
                                                      LIEFF CABRASER HEIMANN &
26                                                     BERNSTEIN LLP
27                                                    275 Battery Street, 29th Floor
                                                      San Francisco, California 94111
28                                                    Telephone: (415) 956-1000

                                                         77                     CLASS ACTION COMPLAINT
                                                                                   Case No. 5:20-cv-5400
     Case 5:20-cv-05400-EJD Document 1 Filed 08/04/20 Page 81 of 81



 1                                    Facsimile: (415) 956-1008
 2                                    Dan Drachler (pro hac vice forthcoming)
 3                                    ddrachler@zsz.com
                                      ZWERLING, SCHACHTER
 4                                     & ZWERLING, LLP
                                      1904 Third Avenue, Suite 1030
 5                                    Seattle, Washington 98101
                                      Telephone: (206) 223-2053
 6                                    Facsimile: (206) 343-9636
 7
                                             -and-
 8
                                      Robert S. Schachter (pro hac vice forthcoming)
 9                                    rschachter@zsz.com
                                      Ryan Weller (pro hac vice forthcoming)
10
                                      rweller@zsz.com
11                                    ZWERLING, SCHACHTER
                                       & ZWERLING, LLP
12                                    41 Madison Avenue, 32nd Floor
                                      New York, New York 10010
13                                    Telephone: (212) 223-3900
                                      Facsimile: (212) 371-5969
14

15
                                      Attorney for Plaintiffs Austin Griffith and Timothy
16                                    McQuaid and the Proposed Class
17

18

19

20

21

22

23

24

25

26

27

28

                                        78                     CLASS ACTION COMPLAINT
                                                                  Case No. 5:20-cv-5400
